Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 1 of 29




        EXHIBIT C
           Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 2 of 29
                                                                                              TRANSLATION




International service and taking of evidence in ordinary civil
proceedings

By administrative officer in the Ministry ofJustice and university lecturer JENS K. A.
DINESEN

Extract from page 134. middle of first column

Thus, section 163(2) has in reality, both in Denmark and abroad, transformed the service system to a general
rule requiring proof of personal receipt regardless of the form, (however, as exemplified in section 155,
section 156 and section 157(1) and 157(3)), as well as a number of exceptions where documents can be served
on others on behalf of the recipient, cf. section 157(1X2) and 157(4), in that section 158 now solely provides
independent legal basis as regards service on persons other than the person concerned.

Accordingly, direct approach by private individuals to the recipient as well as other acts, which potentially
could be contrary to treaties and the law of the territorial state, may have legal effect as service in this
country.




                                                                                                      H
                  Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 3 of 29




International forkyndelse og
bevisoptagelse i almindelige
borgerlige retssager
Af fuldmægtig i justitsministeriet, universitetsmanuduktør JENS K.A. DINESEN
1. Indledning                                               samling, som Den danske Dommerforening har taget
1.1. Baggrund og begreber                                   initiativ til at udarbejde. (Indtil denne udgivelse må
                                                            retskilderne søges i lovtidende A eller C eller i ministeri­
Det principielle udgangspunkt for alle over­                altidende, hvortil angivelserne A, C og M i det følgende
vejelser vedrørende forkyndelse og bevisop­                 henviser. Ved U betegnes en utrykt kilde).
tagelse i udlandet er territorialhøjhedens
grundsætning. Denne udelukker, at den stat,                 1.2. De særlige folkeretlige regler om
hvor en tvist verserer - i det følgende kaldet                   international bistand ved forkyndelse
»processtaten« - kan bruge sit magtapparat                       og bevisoptagelse
i udlandet, og den giver en anden stat - i                  Staternes samarbejde om løsningen af de
det følgende kaldet »territorialstaten« - ret               ovenfor skitserede problemer beror i dag
til at modsætte sig enhver handling foretaget               normalt på faste bilaterale eller multinatio-
af fremmede myndighedsrepræsentanter el­                    nale aftaler. Hvor dette ikke er tilfældet, må
ler private på dens område.                                 det imidlertid formentlig stadig antages, at
    Når processtaten ikke mener at kunne                    den imødekommenhed, der generelt udvises,
undvære de ønskede handlinger eller erstatte                beror ikke på en følelse af sædvaneretlig for­
dem med nogen, der kan foretages på dens                    pligtelse, men på helt frivillig venlighed
eget territorium, kræves et samarbejde mel­                 (»comitas«), eventuelt kombineret med et
lem den og territorialstaten.                               krav eller ønske om gensidighed.
    Dette omtales ofte under overskrifterne
 »international retshjælp« og »internationale                  Se herom Heinrich Nagel: Nationale und internatio­
                                                            nale Rechtshilfe in Zivilprozess, das europäische Mo­
 retsanmodninger«, men blandt andet fordi                   dell (1971) p 45f, 65ff, 122 og 182, Hans Blix: Stats­
 disse udtryk i praksis også benyttes om for­               myndigheternas internationella förbindelser (1964) p
 skellige regler om lige adgang til domstole                149, Istvån Szaszy: International Civil Procedure a
 med videre uanset statsborgerskab og bopæl                 Comparative Study (1967) p 649, Louis Chatin:
                                                            Entraide Judiciaire Internationale en matière civile,
 samt anerkendelse og fuldbyrdelse af uden­                 commerciale et administrative (1978) p 883 og Trolle
 landske domme, foretrækkes her betegnel­                   i UfR 1972B138. Om processtatens egenhændige myn­
 sen »internationale processkridt« som fælles­              dighedsudøvelse, se nedenfor under pkt. 2.
 nævner for de behandlede forkyndelser af
 retlige og udenretlige dokumenter samt be­                    Haagercivilproceskonventionerne af 14.
 visoptagelse og lignende retsskridt i borgerli­            november 1896,17. juli 1905 (bekendtgørel­
 ge sager.                                                  se nr. 119 af 19. maj 1909 (A)) og 1. marts
                                                            1954 (bekendtgørelse nr. 33 af 7. juni 1960
   Den mere omfattende sammenkædning af emner sker
ikke blot terminologisk, men også i mange traktater (jfr.
                                                            (C)) var i mange år de dominerende rets­
nedenfor under 1.2.) og i nogle af de samlinger af mate­    grundlag for internationale forkyndelser og
riale fra Haagercivilretskonferencerne, der i det følgen­   bevisoptagelser.
de citeres som »actes«, »documents« eller »actes et docu-      Konventionen af 1896 blev helt afløst af
ments« med årstalsangivelse. (I øvrigt benyttes den i       1905-konventionen, som i dag alene gælder
november 1984 foreliggende nyeste udgave af de citere­
de danske værker). Det samme vil gælde for en kilde-        for Danmarks forhold til Island og Østtysk-
JURISTEN 1986                                                                                                       121
            Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 4 of 29

land (DDR), hvilke lande i øvrigt først ved                  særlige regler for de britiske baser), Fiji, Le­
noter af henholdsvis 1963 og 1973 har erklæ­                 sotho, Malawi, Nauru, New Zealand, Nige­
ret at ville benytte dens regler.                            ria, Storbritannien, Swaziland, Tanzania og
   1905-konventionen og 1954-konventionen                    Tonga. I øvrigt gælder for denne konvention
afviger så lidt fra hinanden, at de i det føl­               som for Hagerkonventionerne, at en lang
gende almindeligvis vil blive omtalt i flæng                 række nu selvstændige lande i deres egen­
som »civilproceskonventionerne«. Deres ka­                   skab af britiske, henholdsvis (for 1954-kon-
pitel I om forkyndelser er i forholdet mellem                ventionen) franske, hollandske og - måske
en lang række af deltagerlandene (der­                       - portugisiske territorier har været medind­
iblandt Danmark) senere afløst af den særli­                 draget. Da de pågældende stater ofte på bag­
ge forkyndelseskonvention af 15. november                    grund af aftaler med moderlandet har frave­
1965 (bekendtgørelse nr. 15 af 13. februar                   get »clean slate«-princippet, (jfr. Alf Ross:
1970), ligesom kapitel II er afløst af bevisop-              Lærebog i Folkeret, p 173 f, og Max Søren­
tagelseskonventionen af 18. marts 1970 (be­                  sen (red): Manual of Public International
kendtgørelse nr. 117 af 7. december 1973                     Law, p 294 f og 300 ff), bør det i de konkrete
(C)). Foruden disse lande har - således som                  tilfælde undersøges nærmere, om de har væ­
det var et væsentligt formål - også blandt                   ret og fortsat er omfattet. (Det kan oplyses,
andre Storbritannien og USA tiltrådt de to                   at Bangladesh, Indien, Kenya, Pakistan og
nye konventioner.                                            Uganda ikke er omfattet af den dansk-briti­
                                                             ske konvention).
   Efter de pr. 1. december 1984 offentliggjorte oplys­         Alle Haagerkonventionerne har bestem­
ninger regulerer 1954-konventionens kapitel I nu forhol­     melser om udvidelse til yderligere territori­
det mellem Danmark og Jugoslavien, Libanon, Marok­           er, men medens 1905-konventionen som ud­
ko, Polen, Rumænien, Schweiz, Sovjetunionen, Spani­
en, Suriname, Ungarn, Vatikanstaten og Østrig. Kapitel       gangspunkt gjaldt for landenes europæiske
II har betydning for bevisoptagelsesanmodninger til og       områder, hvilket i 1954-konventionen er om­
fra de samme lande samt Belgien, Egypten, Japan og           formuleret til »moderlandet«, har forkyndel­
Tyrkiet. Den særlige regel i 1954-konventionens art. 24      ses- og beviskonventionerne ingen sådanne
om vederlag for sådanne retsskridt i Fri proces- og rets­
hjælpssager er dog (indtil Danmarks ratifikation af en
                                                             bestemmelser. Den dansk-britiske konven­
ny konvention om blandt andet dette spørgsmål) fortsat       tion kræver udtrykkelig angivelse af de briti­
gældende i relation til samtlige deltagerlande, det vil      ske områder, der er omfattet.
sige yderligere Finland, Frankrig, Holland, Israel, Itali­      Danmark har ikke på noget tidspunkt af­
en, Luxembourg, Norge, Portugal, Sverige, Tjekkoslo­         givet særlige erklæringer, og det må derfor
vakiet og Vesttyskland.
   De sidstnævnte lande har sammen med Barbados,             antages, at hele riget er omfattet af konven­
Storbritannien og USA ratificeret både forkyndelses-         tionerne, dog med den ene undtagelse, at
og beviskonventionen.                                        1905-konventionen (samt formentlig de i
   Herudover har Belgien, Botswana, Cypern, Egypten,         henhold hertil indgåede særaftaler, jfr. Bü-
Japan, Malawi, Seychellerne og Tyrkiet ratificeret for­
kyndelses- men ikke beviskonventionen, og Singapore
                                                             low-Arnold, Internationaler Rechtsverkehr
har ratificeret bevis- men ikke forkyndelseskonventio­       in Zivil- und Handelssachen p 301) ikke gæl­
nen.                                                         der for Grønland, jfr. Ole Espersen: Indgåel­
                                                             se og opfyldelse af traktater, p 427 ff. For­
   De hidtil nævnte konventioner betegnes                    holdet til den dansk-britiske konvention fore­
ofte som »Haagerkonventionerne«.                             kommer dog tvivlsomt.
   En væsentlig, men noget overset konven­                      Haagerkonventionerne åbner mulighed
tion om blandt andet de samme emner er den                   for tillægsaftaler om lempelse af forskellige
dansk-britiske civilproceskonvention. Den                    krav med hensyn til fremsendelse og over­
kan i dag antages at gælde i relation til Au­                sættelse af dokumenter m.v., og det gælder
stralien, Bahamas, Canada, Cypern (med                       som et almindeligt princip, at aftalerne beva-
122                                                                                          JURISTEN 1986
               Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 5 of 29


rer gyldigheden, selvom en ny konvention er­               le virkninger. Derimod kan det forekomme
statter den oprindelige. (Ofte vil den nye                 tvivlsomt, om en territorialstat før straf­
konvention dog begrænse eller helt fjerne til­             spørgsmålets afgørelse vil være forpligtet til
lægsaftalernes betydning).                                 at imødekomme en anmodning om bevisop-
                                                           tagelse som den, Østre landsret i UfR
    Danmark har - omend i nogle tilfælde uden egentlig     1924.188 lod udstede i den borgerlige rets­
tilknytning til konventionerne - indgået relevante afta­   plejes former. Forarbejderne synes på en
ler med de nordiske lande, Frankrig, Luxembourg, Isra­     gang at ville udelukke alle straffesager og
el, Polen, Vesttyskland og Østrig. Aftalernes retsvirk­    medtage alle sager med et civilretligt ele­
ninger vil blive skitseret på de pågældende steder i det
følgende.
                                                           ment, jfr. actes 1904 p 84, men meget kan
    De i Danmark, Norge, Finland og Sverige indførte       tale for at holde fast ved det første af disse
love om nordisk vidnepligt hører systematisk ikke hjem­    synspunkter. (De nordiske traktater, den
me i denne fremstilling, da de må antages ikke at kunne    dansk-israelske aftale og den dansk-tyske le­
benyttes ved udenlandske begæringer om bevisoptagel-       galiseringsdeklaration omfatter derimod og­
se, men på grund af deres anvendelighed som alternativ
til de her skildrede regler skal opmærksomheden henle­     så straffesager).
des på dem.                                                    Fiskale sager er i praksis i lighed med
                                                           straffesager undtaget, (jfr. Entraide Judicia-
1.3. Konventionernes saglige område og                     ire p 935), hvorimod person- og familieretli­
      muligheden for at gøre undtagelser ud                ge sager, selv når de vedrører personers sta­
      fra ordre public-synspunkter                         tus, ikke begrebsmæssigt falder uden for
Samtlige de nævnte 5 konventioner er be­                   konventionerne, jfr. actes et documents 1964
grænset til at angå »civile eller kommercielle             III p 278. (De særlige regler og forhold ved­
sager«.                                                    rørende de nævnte grupper af sager er dog
    Ingen af dem indeholder en nærmere defi­               af hensyn til overskueligheden ikke medta­
nition heraf, og der er end ikke taget stilling            get her).
til, om kvalifikationen skal afhænge af pro­                   Selvom et skridt foretages eller begæres
ces- eller territorialstatens ret. Af Haager-              foretaget i overensstemmelse med formkra­
konventionernes forarbejder, der under hen­                vene i en konvention, af hvis saglige område
syn til den historiske sammenhæng må anta­                 det synes omfattet, antages det normalt - og­
ges også at være vejledende med hensyn til                 så uden særlige bestemmelser herom - at
den dansk-britiske konvention, fremgår, at                 traktaten ikke kan forpligte en stat imod
man bevidst har undgået dette, jfr. actes                  dens ordre public. I de her nævnte konventio­
1904 p 84, actes et documents 1964 III p                   ner undtages skridt, der ville gribe ind i terri­
365 og actes et documents 1970 IV p 56.                    torialstatens »suverænitet eller sikkerhed«.
a.st. (Når Nagel (p 76) hævder, at processta­              Bestemmelsernes rækkevidde er i øvrigt ikke
tens ret er afgørende, er dette en særlig tysk              fastlagt, men selvom det ikke kan antages,
holdning, som ikke vandt tilslutning blandt                 at foranstaltninger ligefrem skal være til fare
de øvrige stater).                                         for statens eksistens, er der tale om en snæ­
    Det synes imidlertid at skulle være afgø­              ver international ordre publicklausul.
rende, om sagsgenstanden - og således hver­
                                                       teoretiske eksempler anføres normalt forkyndel­
ken den dømmende myndighed eller proces­ se Som   af stævninger mod statsoverhovedet eller optagelse
formen - er af civilretlig karakter. Herefter af vidneforklaringer om militære anlæg. Også i andre
må fremgangsmåden normalt kunne finde tilfælde vil et dokuments undergravende eller pornogra­
anvendelse også i en dansk adhæsionsproces, fiske karakter f.eks. kunne forhindre forkyndelse, og fra
                                                        kan nævnes polske afvisninger af tyske retsan-
når den processuelle sammenhæng med praksis     modninger, der omtalte de nu polske dele af det tidlige­
straffesagen ikke (længere) materielt kan gi­ re Preussen ved tyske stednavne eller som værende »for
ve det pågældende processkridt nogen pøna- tiden under polsk administration«, jfr. Nagel, a.st. p 191.
JURISTEN 1986                                                                                           123
          Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 6 of 29

   I forkyndelses- og bevisoptagelseskonven-        1893 p 64) eller den internationale postkon­
tionerne er det forhold, at territorialstaten      vention kan antages at hjemle en ret til at
alene vil anerkende sine egne domstole som         forkynde dokumenter ved at sende dem med
kompetente i sagen, eller at processen tilsig­     brev til udlandet, og både civilproceskonven-
ter et i territorialstaten uopnåeligt resultat,    tionerne og forkyndelseskonventionen giver
udtrykkeligt undtaget fra ordre publicforbe-       i henholdsvis art. 6, stk. 2, jfr. stk. 1, nr. 1,
holdet. Dette synes i overensstemmelse med         og art. 10, litra a, territorialstaten ret til at
de tidligere konventioners motiver, jfr. actes     modsætte sig forkyndelse på denne måde.
1894 p 52, men praksis har øjensynlig vist         Danmark har imidlertid ikke rejst indven­
et behov for en klar udtalelse herom, jfr. ac­     dinger mod fremgangsmåden, og postvæse­
tes et documents 1964 III p 124.                   net kan således benyttes til forkyndelse af
   Det må tilføjes, at de generelle ordre pu-      udenlandske dokumenter i Danmark. Ad­
blic-forbehold i realiteten suppleres ganske       gangen synes efter forkyndelseskonventio­
effektivt af henvisninger til territorialstatens   nens forarbejder at omfatte fremsendelse
retsregler for så vidt angår udførelsesmåden.      som anbefalet eller almindeligt brev eller
                                                   som telegram, jfr. actes et documents 1964
1.4. Forholdet mellem de folkeretlige og de        III p 82 f. Derimod forpligter konventioner­
      nationale regler                             ne næppe Danmark til at lade postbude ud­
Set ud fra en national synsvinkel er gælden­       fylde de i retsplejelovens § 155, nr. 2, nævnte
de ret afhængig af de enkelte landes opfattel­     afleveringsattester. I denne relation må em­
se og udfyldning af de rammer, som konven­         bedsmanden principielt opfattes som en
tionerne og den almindelige folkeret lægger        stævningsmand, hvis medvirken efter den
for deres virksomhed som proces- eller terri­      danske tiltrædelseserklæring til forkyndelse­
torialstat.                                        skonventionen er udelukket, jfr. herom nær­
   Haagerkonventionerne forpligter i realite­      mere nedenfor under 3.2.
ten alene territorialstaten til at åbne mulig­
hed for foretagelse af de nævnte proces-           2.2. Diplomatisk og konsulær forkyndelse
skridt, hvorimod dette lands formregler re­        Det er et sædvanligt led i en diplomatisk og
spekteres i meget vidt omfang. Man har til­        konsulær repræsentations opgaver at vareta­
svarende undladt at gribe ind i processtatens      ge udsenderstatens og dens borgeres interes­
regler om behovet for skridtets foretagelse        ser og at holde kontakt med de borgere, der
og kravene til udførselsmåden.                     har ophold i modtagerstaten. Alligevel kan
   Forkyndelseskonventionen indeholder i           modtagerstaten som udgangspunkt drage
art. 15 og 16 nogle relativt detaljerede regler    grænserne for repræsentationens funktioner,
om afsigelse af udeblivelsesdomme og senere        og hverken den almindelige folkeret eller
genoptagelse. Anvendelsen af disse regler,         Wienerkonventionen om konsulære forbin­
om hvis indhold, (som synes at kunne rum­          delser (jfr. bekendtgørelse nr. 83 af 11. de­
mes inden for retsplejelovens tilsvarende be­      cember 1972 (C)) giver de udsendte embeds-
stemmelser), der henvises til konventionen,        mænd en ubetinget ret til at foretage nogen
forudsætter imidlertid, at der efter proces­       former for forkyndelse over for personer på
statens interne regler skulle ske forkyndelse      modtagerstatens territorium, jfr. Nagel, a.st.
i udlandet.                                        p 73.
                                                      Wienerkonventionens art. 5, litra j, giver
2. Processkridt foretaget i Danmark uden           konsulen ret til at videregive (»transmettre«,
   det danske retsvæsens medvirken                 »transmit«) judicielle og ikke-judicielle do­
2.1. Forkyndelse gennem postvæsenet                kumenter i overensstemmelse med interna­
Hverken den almindelige folkeret (jfr. actes       tionale aftaler eller på en anden med modta-
124                                                                                JURISTEN 1986
            Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 7 of 29


gerstatens regler forenelig måde. Danmark         actes et documents 1964 III p 83, 89, 95,
har ved ratifikationen erklæret sig indforstå­    232 og 372 samt actes et documents 1968
et med foretagelsen af disse handlinger i ci­     IV p 150 og det nedenfor under 2.3. om for­
vile og kommercielle sager, men det fore­         tolkningen af det tilsvarende udtryk i bevis-
kommer noget tvivlsomt, i hvilket omfang          konventionens art. 15 anførte.
udsender- (og her proces-)staten kan tillægge        Disse betragtninger gælder a fortiori for så vidt angår
modtagelse eller afvisning af dokumentet          civilproceskonventionerne, som end ikke indeholder be­
retsvirkning, da bestemmelsen ifølge FT           skyttelsesregler vedrørende udeblivelsesdomme svaren­
1971-72 A sp 679 ikke hjemler forkyndelse         de til forkyndelseskonventionens art. 15 og 16, hvis be­
(jfr. Ole Olsen: Den honorære konsul, p 61).      tydning i øvrigt i forvejen er stærkt begrænset af det
                                                  spillerum, der traditionelt gives processtaterne ved af­
Konventionen er transformeret ved lov nr. 67      gørelser om konventionernes anvendelighed, jfr. pkt.
af 8. marts 1972.                                 1.4
    Civilproceskonventionerne giver i art 6,         Den danske tiltrædelse af og holdning til de oven­
stk. 2, jfr. stk. 1, nr. 3, processtaten en ret   nævnte internationale aftaler har for så vidt angår diplo­
til forkyndelse uden tvang for egne statsbor­     matiske og konsulære forkyndelser i Danmark i almin­
                                                  delighed hjemmel i lov nr. 75 af 12. april 1911 om for­
gere. Da Danmark har modsat sig, at forkyn­       kyndelse af stævninger i udlandet m.v., hvorefter sådan
delse sker i videre omfang, kan konventio­        overenskomst kan indgås under forudsætning af gensi­
nernes bestemmelse herom ikke finde anven­        dighed.
delse her i landet.                                  Hvor der ikke foreligger en sådan aftale om gensidig­
                                                  hed, må det overvejes, om forkyndelsesloven efter den
    Ifølge forkyndelseskonventionens art. 8       formelle lovs princip medfører, at der må kræves særlig
kan forkyndelse uden tvang ligeledes altid        lovhjemmel, jfr. Max Sørensen: Statsforfatningsret, p
ske over for processtatens borgere, og da         202. På baggrund af lovens formulering og forarbejder
Danmark ikke har afgivet nogen erklæring          samt bemærkningerne til loven om konsularkonventio-
i denne relation, kan de heri deltagende lan­     nen (jfr. FT 71-72 A a.st), må det dog nærmest antages,
                                                  at der ikke herved er taget stilling til administrationens
de yderligere lade tilsvarende forkyndelse        meddelelse af enkeltstående eller mere generelle tilla­
ske over for alle andre personer.                 delser, så længe der ikke opstår en egentlig forpligtelse
    Den dansk-britiske konvention hjemler         for Danmark. Denne opfattelse synes fulgt i praksis, og
konsulær forkyndelse over for såvel proces­       den danske undladelse af at afgive en begrænsende er­
                                                   klæring efter forkyndelseskonventionens art. 8, stk. 2
statens som tredjestaters borgere.                 må, da den til enhver tid kan ændres, betragtes som
    Haagerkonventionernes krav om, at for­        et udslag heraf, jfr. actes et documents 1964 III p 234.
kyndelse skal ske »uden tvang« synes alene
at repræsentere en gengivelse af territorial­     2.3. Diplomatisk eller konsulær
højhedens grundsætning, jfr. f.eks. actes et           bevisoptagelse.
documents 1964 III 232. Umiddelbart inde­         Den almindelige folkeret giver heller ikke de
bærer dette derfor, således som det også må       faste repræsentanter lov til at optage bevis
være tilfældet for den dansk-svenske traktat      i modtagerstaten (territorialstaten), og Dan­
 af 1912, der gensidigt hjemler ubegrænset        mark har i relation til såvel konsularkonven-
adgang til forkyndelse, (jfr. bekendtgørelse      tionens art. 5, litra j, som civilproceskonven-
 nr. 48 af 14. marts 1912), og den dansk-briti­   tionernes art. 15, og bevisoptagelseskonven-
ske konvention, at processtaten ikke kan ud­      tionens kapitel II, afgivet erklæringer, hvor­
 øve egentlig magt ved forkyndelsen. Der­         efter sådanne handlinger i hvert enkelt til­
 imod må det antages, at det hverken er ude­      fælde kræver tilladelse.
 lukket, at processtatens domstole tillægger         Ansøgninger herom, (der, hvis de frem­
 et forsøg på forkyndelse retsvirkning, selvom    kommer fra stater, der ikke har ratificeret
 adressaten nægter at modtage dokumentet,         forkyndelseskonventionen, i overensstem­
 eller at forkyndelse gennemføres ved afleve­     melse med almindelig folkeret bør indgives
 ring til andre end adressaten personligt, jfr.   gennem udenrigsministeriet), er efter justits
JURISTEN 1986                                                                                          125
              Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 8 of 29
 ministeriets faste praksis igennem årtier nor­            9, jfr. nærmere nedenfor under pkt. 2.4.
 malt blevet afslået, da man af principielle                  Den eneste lov, der kan siges at tage stil­
 grunde må nære afgørende betænkelighed                    ling til diplomatisk og konsulær bevisopta-
ved fremgangsmåden, (cfr. Hans Smit (ed):                  gelse i Danmark, er den ovenfor nævnte lov
 International Cooperation in Litigation: Eu-              om konsulære forbindelser, som under hen­
rope, p 63, A Philip: Danish-American Pri­                 syn til bemærkningerne til forslaget i FT 71-
vate International Law p 35 og actes et docu-              72 a.st. må formodes at have godkendt den
ments 1968 IV, p 71, men jfr. sidstnævnte                 skildrede administrative praksis, som kan
p 129). Dette skyldes navnlig, at den fore­               udmøntes i sagligt begrundede konkrete el­
kommer væsentlig mindre betryggende end                   ler generelle tilladelser.
den nedenfor under 5.2. beskrevne metode,                     Reglerne i straffelovens §§ 158-162 kan
hvorved bevis ret hurtigt, let og billigt kan             ikke finde anvendelse i de pågældende situa­
optages ved danske domstole. Ved afgørel­                 tioner, da der ikke er tale om en domstol,
sen vil både begrundelsen for ønsket og de                ligesom der ikke vil eksistere en i dansk ret
tilbudte garantier for parternes og vidnernes             anerkendt pligt til at afgive forklaring eller
retssikkerhed blive tillagt betydning, og hvis            ret til at gøre dette på tro og love eller lignen­
tilladelsen rent undtagelsesvis gives, kan der            de måde. En undtagelse må dog muligvis føl­
stilles betingelser med hensyn til handlin­               ge af den dansk-britiske konventions bestem­
gens foretagelse, jfr. bevisoptagelseskonven-             melse om den beskikkedes adgang til at mod­
tionens art 19. En anmodning om tvangs­                   tage edsaflæggelse. Såfremt man som Oluf
mæssig bistand (jfr. art. 18) kan næppe tæn­              Krabbe (kommenteret straffelov, p 77), men
kes imødekommet.                                          modsat Vagn Greve, B. U. Larsen og Per
                                                          Lindegaard (kommenteret straffelov, p 107)
    Det har væsentlig betydning for den danske holdning vil lade reglerne i lovens kapitel 17 omfatte
til diplomatisk og konsulær bevisoptagelse, at processta­ udenlandske myndigheder
ten uanset formuleringen »uden ... tvang« i Haagerkon-
                                                                                        , er § 161 - lige­
ventionerne ikke vil være forhindret i at sanktionere     som   i øvrigt  §§ 163-164 anvendelige   her. Det
nægtelser af at medvirke, (jfr. actes et documents 1968   må    inden    for de  almindelige folkeretlige
IV p 149f og 216), således at alene det almindelige fol­ rammer antages at stå processtaten frit for,
keretlige forbud mod egentlig magtanvendelse på frem­ hvorledes den eventuelt vil strafsanktionere
med territorium respekteres, (jfr. actes 1904 p 72 og
actes et documents 1968 IV p 67). Selvom strafansvar
                                                          disse forhold, jfr. actes et documents 1968
normalt ikke vil blive aktuelt, kan i alt fald parternes IV p 73.
stilling i en proces blive påvirket, jfr. Bangert, Due og
Philip i NTfIR 1971 p 333.                                   2.4. Andres retsskridt:
                                                             Medens reglerne om diplomaters og konsu­
   Den danske modstand mod sådan bevisop­                    lers forkyndelse og bevisoptagelse, (uanset
tagelse gælder også uden for konventioner­                   at der principielt må foreligge en internretlig
nes område, og den må på grund af omgåel­                    hjemmel), må udformes og sanktioneres i
sesfaren antages at være uafhængig af, om                   overensstemmelse med folkeretten, vil der
initiativet - formelt eller reelt - tages af re­            over for andre personers handlinger være bå­
præsentationen, en part eller en tredjemand.                de behov og mulighed for at reagere på an­
   Det særlige behov for optagelse af bevis                 den måde, såfremt de ønskes forhindret.
på anden måde end gennem danske domsto­                         Det må dog ud fra formålsbetragtninger
le, som kan foreligge, når processtaten er et               antages, at de forbud, der følger af de under
såkaldt »common law«-land, hvis kompeten­                   2.2. og 2.3. anførte regler, som udgangs­
ce- og formregler afviger væsentlig fra de                  punkt i mangel af udtrykkelige konventions­
danske, er imidlertid i nogen grad imøde­                   bestemmelser herom må gælde analogt for
kommet i den dansk-britiske konventions art.                tilsvarende skridt, der på fremmede myndig-
126                                                                                        JURISTEN 1986
            Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 9 of 29


heders initiativ eller med disses godkendelse     IV p 71). Den pågældende, som eventuelt
uden dansk tilladelse foretages af andre per­     kan være processtatens konsul, udpeges af
soner her i landet, således at også disse vil     den domstol, hvor sagen verserer, og han kan
være folkeretsstridige. Uanset en stats inter­    tilsige såvel statens egne som territorialsta­
ne kompetenceregler vil den således kunne         tens borgere og optage enhver form for be­
blive ansvarlig for sine domstoles handlin­       vis, der er tilladt efter territorialstatens ret.
ger, såfremt der herved mod territorialsta­       Beviset optages på den i processtaten benyt­
tens vilje sker en egentlig myndighedsud­         tede måde, og parterne har ret til at være
øvelse, jfr. Alf Ross: Folkeret p 292, En-        til stede eller lade sig repræsentere ved per­
traide Judiciaire p 934 og actes et docu­         soner, der er mødeberettigede i et af landene.
ments 1964 III p 125.                                 Denne konvention imødekommer i mod­
    Det må forekomme noget tvivlsomt, om          sætning til beviskonventionen det danske
en fremmed stat kan vælge at lade forkyn­         krav om fuldstændig frivillighed, idet det i
delse ske ved en dertil udpeget person i til­     art. 9, stk. 5, er bestemt, at vægring fra den
fælde, hvor der er hjemmel for diplomatisk        tilsagtes side hverken må medføre straf eller
eller konsulær forkyndelse. I alt fald folke­     anden skadevirkning for ham i relation til
retligt forekommer det dog mest nærliggen­        processen. Folkeretligt er de mange omfatte­
de at slutte modsætningsvis fra traktaternes      de stater således forpligtede til at sikre den­
udtrykkelige bestemmelser om disse forkyn­        ne bestemmelses overholdelse i deres retssy­
delsesmåder, således at denne fremgangs­          stem. I andre tilfælde vil Danmark til gen­
måde, der er uomtalt i Haagerkonventioner-        gæld hverken kunne forhindre eller proteste­
ne, vil være folkeretsstridig. Ifølge den         re imod, at en handling, der er foretaget på
dansk-britiske konvention art. 4, stk. 1, nr.     en efter dansk ret ulovlig måde, tillægges
2, kan en af procesretten eller en part udpe­     retsvirkning i udlandet, jfr. forudsætningsvis
get person derimod forkynde i samme om­           actes et documents 1964 III p 14ff.
fang som konsulerne.                                  Da der heller ikke i den interne danske
     Bevisoptagelse i udlandet ved hjælp af en     lovgivning findes bestemmelser herom, må
sådan i overensstemmelse med proceslandets         det - også under hensyn til, at dansk ret ikke
regler udpeget »commissioner« omhandles i          opstiller helt formalistiske kompetencereg­
 bevisoptagelseskonventionens art. 17. Dan­        ler vedrørende forkyndelse og bevisoptagelse
 mark har taget forbehold, og under hensyn         i interne sager, men i vidt omfang overlader
 til, at der over for den pågældendes eventuel­    det til domstolene at bestemme retsvirknin­
 le overtrædelse af vilkår m.v. hyppigt vil væ­    gen ud fra de forelagte oplysninger herom
 re endnu ringere reaktionsmuligheder end          - antages, at dansk ret ikke sætter særlige
 over for diplomater og konsuler, gælder de        grænser for de internationale processkridt,
 ovenfor under pkt. 2.3. refererede betænke­       der i øvrigt kan foretages udelukkende på
 ligheder her a fortiori.                          initiativ og under medvirken af private per­
     Den dansk-britiske konvention hjemler         soner, jfr. Smit, a.st. p 60. Der synes heller
 som den eneste af Danmark indgåede traktat        ikke at eksistere regler, der kan forhindre ad­
 umiddelbart en ret til bevisoptagelse ved         vokater eller notarer i at medvirke, f.eks. ved
 commissioner. (Den danske afvisning af no­        at attestere underskrifter eller lignende, men
 get sådant i relation til beviskonventionen       dette vil hyppigt kun kunne have effekt, hvis
 har ikke berørt metodens anvendelighed i          tilsvarende bistand i form af legalisering ef­
 forholdet mellem på den ene side Danmark          terfølgende kan ydes af danske myndigheder
 og på den anden side Storbritannien og an­        og eller fremmede repræsentationer, hvorfor
 dre lande, der måtte blive dækket af begge        der her er mulighed for at bremse eventuelle
 konventioner, jfr. actes et documents 1968        forsøg på omgåelse.
JURISTEN 1986                                                                                  127
           Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 10 of 29
 3.     Forkyndelse i Danmark med                    kyndelse, f.eks. ved offentliggørelse eller op­
        retsvæsenets bistand                         slag i hjemlandet. Følger processtaten der­
  3.1. Generelle og principielle betragtninger       imod det traditionelle latinske system, vil
  Den afgørelse, som en myndighed træffer            der ofte blot være tale om en underretning
  med hensyn til forkyndelse af et udenlandsk        om en »fiktiv« forkyndelse, der allerede be­
  dokument her i landet, må, hvad enten den          tragtes som foretaget i processtaten, og et
  giver sig udslag i en egentlig ytring over for     dansk afslag vil herefter ikke have retsvirk­
  borgeren, en handling (f.eks. fysisk viderebe-     ninger.
  fordring) eller et afslag, der alene rettes til       Da selv en henvendelse fra myndigheden
  den udenlandske anmoder, behandles som en          til adressaten vil kunne få retsvirkninger i
  forvaltningsakt.                                  processtaten, jfr. nedenfor under 3.3., er det
     Lovgivningen indeholder ingen regler, der       end ikke muligt for myndigheden at vide,
  udtrykkelig fastlægger de materielle betin­       hvilken afgørelse, der vil blive opfattet som
  gelser for og kompetencereglerne vedrøren­        begunstigende, henholdsvis bebyrdende. Af­
  de danske myndigheders forkyndelse af             gørelsen må derfor træffes ud fra mere gene­
  udenlandske dokumenter.                           relle betragtninger, hvor også det danske
    Uanset om der (som hævdet af bl.a. Poul         retsvæsens behov for at opnå en tilsvarende
  Andersen i Dansk Statsforfatningsret, p 536       bistand fra andre lande må veje tungt. På
 ff, og Max Sørensen i Statsforfatningsret, p       baggrund heraf kan det næppe undre, at så­
  209 ff) principielt kan tænkes en selvstændig     vel lovgivningsmagten som Folketingets
 anordningsmyndighed, eller dette ikke er til­      Ombudsmand synes at have accepteret en
 fældet, (jfr. Alf Ross: Statsretlige studier, p    praksis, hvorefter den udøvende myndighed
 71 ff, og Alf Ross og Ole Espersen: Dansk          efter et skøn træffer afgørelser i disse sager,
 Statsforfatningsret, p 219ff og 421 ff), vil det   og hvorefter regeringen på egen hånd kan
 afgørende for kravet til styrken af hjemme­        indgå traktater, der normerer skønnet.
 len være forvaltningsaktens intensitet i for­
                                                       Kompetencen til at træffe afgørelse er som udgangs­
 hold til borgeren, jfr. herved Poul Andersen:      punkt hos justitsministeriet, som herved kan udstede så­
 Dansk forvaltningsret, p 39If, og Forvalt­         vel konkrete som generelle tjenestebefalinger til dom­
 ningsret, almindelige emner, p 151.                stolene, hvis funktioner i relation til disse forkyndelser
    For så vidt angår videregivelse af uden­        nærmest må siges at have administrativ karakter. Mate­
                                                    rielt begrænses afgørelserne internretligt af de alminde­
 landske dokumenter, må det erindres, at sa­        lige forvaltningsretlige principper samt de ufravigelige
 gen opstår ved en henvendelse til den danske       danske retsgrundsætninger, der har fundet udtryk i rets­
 myndighed, som vil være tvunget til at reage­      plejelovens regler om forkyndelser. Det synes ikke at
 re på en eller anden måde. Reaktionens be­         have praktisk interesse at diskutere, om hjemmelen her­
tydning for adressaten afhænger af proces­          efter har karakter af sædvane, stiltiende bemyndigelse
                                                    fra lovgivningsmagten eller fortolkning af retsplejelo­
 landets regler, som ofte ikke vil være den         ven.
danske myndighed bekendt.
    Hvis processtatens forkyndelsesregler ef­       3.2. Forkyndelse som i interne danske sager
ter det germanske mønster tilsigter stærk be­       Såfremt en udenlandsk anmodning kan ef­
skyttelse af modtagere af stævninger og lig­        terkommes ved forkyndelse i overensstem­
nende, vil formålet med henvendelsen være,          melse med retsplejelovens almindelige reg­
at dokumentet bringes til modtagerens kund­         ler, (jfr. om disses anvendelighed RU242 i
skab på en måde, der kan tillægges retsvirk­        UfR 1924B 127 og § 10 i bekendtgørelse nr.
ninger i processtaten. Et afslag på anmod­          255 af 20. juni 1972 (A) om instruks for
ningen kan herefter medføre enten en forny­         stævningsmænd), vil selve fremgangsmåden
et henvendelse under iagttagelse af eventuel­       ikke volde betænkeligheder. (I de af konven­
le yderligere betingelser eller en »fiktiv« for-    tionerne omfattede tilfælde vil § 159 ikke
128                                                                                       JURISTEN 1986
             Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 11 of 29


kunne finde anvendelse.)                                     mæssigt i øvrigt ikke afviger væsentligt.
   Samtlige traktater giver processtaten krav                (Kan forkyndelsen ikke foretages, må det ge­
på, at territorialstaten foretager en sådan                  nerelt formodes, at samtlige dokumenter re­
forkyndelse, og en anmodning herom fra et                    turneres med en erklæring herom).
ikke-konventionsland vil under forudsætning
af de almindelige betingelsers opfyldelse li­                3.3. Forkyndelse »uden tvang«
geledes blive imødekommet. I praksis vil                     Ifølge civilproceskonventionens art. 2 kan
stævningsmandsforkyndelse normalt blive                      den kompetente myndighed i territorialsta­
benyttet, jfr. FT 1971-72 Asp 78ff og justits­               ten som udgangspunkt nøjes med at udføre
ministeriets cirkulæreskrivelse af 29. juni                  forkyndelsen ved overlevering til adressaten,
1972 (U).                                                    såfremt denne frivilligt modtager dokumen­
   Som udgangspunkt vil beviset for forkyn­                  tet. Det samme følger af forkyndelseskon­
delsen i overensstemmelse med reglerne for                   ventionens art. 5, stk. 2. Metoden kan dog
danske sager (jfr. forudsætningsvis § 157,                   ikke benyttes, såfremt der er udtrykt ønske
stk. 3, §§ 6 og 7 i stævningsmandsinstruksen                 om forkyndelse i en særlig form (jfr. 3.4.)
samt justitsministeriets cirkulæreskrivelse af               eller - for så vidt angår civilproceskonven­
29. juni 1972), civilproceskonventionernes                   tionerne - efter territorialstatens interne reg­
art. 5 og den dansk-britiske konventions art.                ler (jfr. 3.2.), og betingelserne herfor er op­
3, stk. 7 bestå i en af dommeren legaliseret                 fyldt.
stævningsmandsattest, som uden for konven­                       Denne forkyndelsesform, der ikke kendes
tionerne påføres justitsministeriets fremsen­                i interne danske retssager, kendetegnes ved,
delsesskrivelse (jfr. nedenfor under pkt.                    at den alene kan benyttes over for adressaten
7.1.).                                                       personligt, jfr. actes 1904, p 86f og actes et
                                                             documents 1964 III p 154 og 177, og at han
   Om en ældre aftale med Luxembourg vedrørende en           ikke kan udsættes for egentlig tvang. Der­
særlig tilbagesendelsesformular henvises til bekendtgø­
relse nr. 20 af 25. januar 1912 (A).                         imod kan processtaten tillægge det passere­
    Hvor dokumenterne i medfør af 1905-konventionen,         de retsvirkning som forkyndelse, selvom
(der nu er uden større praktisk relevans, jfr. ovenfor       adressaten afviser dokumentet, jfr. actes
under 1.2.), alene er fremsendt i et eksemplar, skal dette    1956 p 168, Entraidejudiciairep 889 og Na­
overgives til adressaten, og der bør om fornødent knyt­
tes en nærmere beskrivelse af det forkyndte til attesten.
                                                             gel a.st. p 109, og i forhold til dansk rets
(Ifølge civilproceskonventionerne kan forkyndelsen           almindelige forkyndelsesregler synes der så­
godtgøres ved et modtagelsesbevis). Det samme vil være       ledes alene at ligge en forskel i, at forkyndel­
tilfældet, såfremt man i andre tilfælde rent undtagelses­    se efter retsplejelovens § 157? stk. 1, nr. 2,
vis skulle påtage sig at forkynde dokumenter, hvor en        er udelukket.
bekræftet genpart mangler.
                                                                 De tilfælde, hvor forsøget på at få adressa­
   Kravet om fremsendelse af to eksempla­                    ten til frivilligt at modtage dokumentet trods
rer, - hvilket i princippet gælder alt, hvad                 hans afslag, vil medføre, at det anses for for­
der skal forkyndes, herunder retsakter, bi­                   kyndt, vil være ret fåtallige i forhold til de
lag, oversættelser o.s.v. - er også indsat i for­             situationer, hvor en sådan henvendelse er
kyndelseskonventionens art. 3, stk. 2. Selv­                  hans eneste chance for at blive bekendt med
om meningen hermed var, at den centrale                       en allerede sket fiktiv forkyndelse eller for
myndighed (se pkt. 7.3.) kunne beholde et                     at undgå, at en sådan uden hans vidende gen­
eksemplar, (jfr. actes et documents 1964 III                  nemføres i processtaten, (jfr. pkt. 3.1.). Der­
p 368), tilbagesendes dette efter dansk prak­                 for vil fremgangsmåden (også uden konven­
sis sammen med den særlige formular, der                      tionshjemmel) normalt blive fulgt, såfremt
ifølge art. 6 skal udfyldes i stedet for den                  de generelle betingelser for forkyndelse, men
traditionelle attest, fra hvilken den indholds-               ikke de særlige betingelser (med hensyn til
JURISTEN 1986                                                                                            129
          Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 12 of 29
 sprog m.v. jfr. pkt. 8.3.) for såkaldt »tvun­         lerne om den personkreds, for hvilken der
 gen« forkyndelse (som beskrevet i pkt. 3.2.          kan ske forkyndelse, inden for rimelighedens
 og 3.4.) er opfyldt. I denne situation vil det        grænser kan fraviges - også udvidende - dog
 imidlertid blive oplyst over for adressaten,         uden at der kan knyttes retsvirkning efter
 at han ikke er forpligtet til at modtage doku­        § 157, stk. 4, til forkyndelse uden hjemmel
 mentet, samt - i påkommende tilfælde - at            i paragraffens stk. 1, nr. 2. (Der er i øvrigt
 det under alle omstændigheder vil blive be­          næppe mange lande, hvis retsregler giver væ­
 tragtet som forkyndt. Såfremt det ikke vi­           sentlig større mulighed herfor end de dan­
 des, hvilken retsvirkning nægtelsen vil have,        ske, jfr. Nagel, a.st. p 112ff).
 vil der efter den i FOB 1977 p 455 og 1978              I det omfang, hvori en dansk regel tilsigter
 p 58 refererede sag, (hvorved metodens an­           ikke at sikre den faktiske fremkomst af do­
 vendelse i øvrigt synes godkendt), blive til­        kumentet, men at beskytte adressaten eller
 budt adressaten en undersøgelse heraf, idet         andre mod en ufornøden krænkelse, der er
 han dog samtidig gøres opmærksom på, at             uden forbindelse med bevisvurderingen i sa­
dette muligvis ikke vil medføre udsættelse           gen, må det derimod antages, at en fravigel­
af eventuelle retsmøder m.v.                         se heraf hverken er krævet af konventionerne
    Beviset for den frivillige modtagelse kræ­       eller tilladt af det i pkt. 3.1. beskrevne inter­
ver ikke en bekræftelse fra den pågældende,          ne hjemmelsgrundlag. Dette vil formentlig
jfr. actes 1904 p 86, og der forholdes på dette      blandt andet gælde for §§ 4, 5 og 6, stk. 1
punkt i det hele taget lige som ved forkyndel­       i stævningsmandsinstruksen. Ligeledes vil
se på normal vis, jfr. ovenfor under 3.2.            anmodninger kunne afslås, hvis deres efter­
    Begrebet frivillig modtagelse anvendes           kommelse vil medføre uforholdsmæssigt ad­
også i den mellem Danmark, Finland, Is­              ministrativt besvær, og denne betragtning vil
land, Norge og Sverige indgåede nordiske             kunne tillægges særlig vægt, hvis det pågæl­
retshjælpskonvention, bekendtgørelse nr.             dende land ikke har tiltrådt konventionerne.
100 af 15. september 1975 (C), art. 2, stk.
2, 7. pkt., (hvorimod det ikke findes i den         3.5. Kravene til anmodningens udsteder,
dansk-britiske konvention). Det er næppe                 formål, form og indhold
sandsynligt, at noget nordisk land vil tillæg­      Konventionerne vedrører anmodninger fra
ge et sådant overleveringsforsøg retsvirk­          myndigheder om forkyndelse eller videregi­
ning, hvis modtagelse nægtes.                       velse af retslige dokumenter samt udenretsli­
                                                    ge dokumenter, der hidrører fra en retsligt
 3.4. Forkyndelse på en særlig af                   kompetent myndighed eller person, jfr. vej­
      processtaten ønsket måde                      ledning nr. 21 af 28. januar 1970 (A).
Ifølge art. 3, stk. 2, i civilproceskonventio-
nerne, art. 3, stk. 5, i den dansk-britiske kon­        Såfremt advokater eller andre specialister i proces­
vention, og art. 5, stk. 1, litra b, i forkyndel­   staten er tillagt en særlig kompetence til at lade foretage
seskonventionen kan processtaten anmode              forkyndelser, vil de ifølge forkyndelseskonventionens
om forkyndelse på en særlig måde.                   art. 3 på egen hånd kunne foranledige forkyndelse i ud­
                                                    landet, hvorimod det i alle andre tilfælde må antages,
   Dette indebærer, at en forkyndelsesform,         at de kun kan gøre dette efter bemyndigelse fra en myn­
der ikke er forudset i dansk ret, skal anven­       dighed, som ifølge den dansk-britiske konvention skal
des, medmindre den er i strid med danske            være judiciel, (jfr. actes et documents 1964 III p 183ff,
retsgrundsætninger, der ikke specielt er            368 og 375).
                                                       Voldgiftsretter, der er nedsat eller hvortil der er ret­
knyttet til sagens behandling ved danske            tet henvendelse alene på parternes initiativ, er ikke om­
domstole. Ud fra den almindelige regel om,          fattet, jfr. actes et documents 1968 IV p 97.
at processtaten bestemmer retsvirkningen af
en handling, må det herefter antages, at reg-          Foruden identiteten på anmodningens ud-
130                                                                                        JURISTEN 1986
            Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 13 of 29


steder skal dokumentets karakter fremgå af         forkyndelsen alligevel skal søges gennem­
anmodningen, som ligeledes skal angive nav­        ført, eller dokumentet straks skal tilbagesen­
net og adressen på den person, som det er          des til rekvirenten. I begge tilfælde bør det
tiltænkt, samt oplysninger om sagens eventu­       nævnte forhold klart angives.
elle parter m.v., jfr. nærmere civilproceskon-        (Der er på europæisk plan fremsat forslag
ventionernes art. 1, stk. 1, og den dansk-briti­   til en fakultativ udvidelse af forkyndelses­
ske konventions art. 3, stk. 2.                    konventionens oplysende formular).
    Efter forkyndelseskonventionens art. 3,
skal oplysningerne om udstederen, parterne,        4.    Forkyndelse af danske dokumenter i
dokumentets art og formål m.v. angives på                udlandet
en særlig formular, der forkyndes for adres­       4.1. Behovet
saten på samme måde som selve dokumen­             Ifølge retsplejelovens § 158 skal forkyndelse
tet, jfr. art. 5, stk. 4. Endvidere skal selve     ske i udlandet, hvis adressaten har kendt bo­
anmodningen udfærdiges på den formular,            pæl eller opholdssted der, og forkyndelse ik­
hvorpå rekvirentens navn og adresse, adres­        ke kan ske i Danmark efter reglerne i § 155,
satens navn og adresse samt den ønskede for­       nr. 2 og 3, jfr. § 157. Da retsplejelovens §§
kyndelsesmåde er angivet. (Den ovenfor un­         348, 351, 373 og 376 forpligter parterne i
der pkt. 3.2.-3.4. omtalte attestation sker på     en retssag til som led i skriftvekslingen at
bagsiden af denne formular. Også den               angive en indenlandsk adresse, hvor meddel­
dansk-luxembourgske aftale indførte formu­         elser og forkyndelser kan modtages, har be­
lartvang.)                                         stemmelsen dog kun betydning i relation til
    Såfremt modtagerens egentlige adresse -        de pågældende for forkyndelse af stævninger
det vil sige ikke blot en postboks-adresse el­     og egentlige udeblivelsesdomme (i begge in­
ler lignende - ikke kan oplyses, er ingen af       stanser), hvortil kommer, at den tilknytning,
de omhandlede konventioner anvendelige.            som begrunder værneting her i landet, hyp­
 Der påhviler principielt ikke territorialsta­     pigt vil være ensbetydende med, at der også
ten nogen pligt til at eftersøge modtageren,       kan ske forkyndelse i Danmark, jfr. f.eks.
 såfremt han er flyttet, eller den oplyste         UfR 1923 266 0 og 1980.640 V.
 adresse er ufuldstændig, men i Danmark               Reglerne om forkyndelse i Danmark for
 som formentlig i en del andre konventions­        personer, der opholder sig i udlandet, er i
 stater vil dette i praksis normalt ske i samme    overensstemmelse med traktaternes princip
 omfang som i interne sager, jfr. actes et do­     om at overlade det til de enkelte stater at
 cuments 1964 III p 124.                           afgøre, om modtagerens tilknytning til ud­
    Selvom det ikke er udtalt direkte i andre      landet kræver forkyndelse der, jfr. actes et
 internationale overenskomster end forkyn­         documents 1964 III p 159.
 delseskonventionen, skal formålet med hen­
 vendelsen til adressaten fremgå, hvilket er       4.2. Forkyndelse gennem territorialstatens
 nødvendigt dels for hans mulighed for at rea­          myndigheder med konventionshjemmel
 gere, dels for at den kompetente myndighed        Alle konventioner giver processtaten et krav
 kan overbevise sig om, at anmodningen op­         på de stedlige myndigheders bistand ved for­
 fylder de ovenfor under pkt. 1.3. angivne         kyndelsen, og såfremt forkyndelsen er sket
 krav.                                             i overensstemmelse hermed, vil den ifølge §
    Såfremt formålet med anmodningen sy­           158 være gyldig efter dansk ret.
 nes at være at fremkalde en reaktion fra             Benyttes den ovenfor under 3.3 beskrevne
 adressaten, og dette viser sig umuligt, idet      fremgangsmåde, hvor adressaten personligt
 en eventuel tidsfrist er overskredet, må det      opfordres til at modtage dokumentet »uden
 bero på en fortolkning af henvendelsen, om        tvang«, vil dette her i landet formentlig kun
JURISTEN 1986                                                                                131
         Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 14 of 29
 blive tillagt retsvirkning som en forkyndelse,      dansk repræsentation (jfr. 7.1.-7.3.) vil den­
 hvis han modtager det.                              ne bekræfte såvel identiteten og kompeten­
    Et krav om forkyndelse efter de for ved­         cen hos erklæringens udsteder som hjemme­
 kommende lands interne retssager gældende           len i territorialstatens lovgivning, hvilket i
 regler har hjemmel i civilproceskonventio-          øvrigt også bør fremgå af selve erklæringen.
 nernes art. 3, stk. 2,1. pkt., forkyndelseskon­
 ventionens art. 5, stk. 1, litra a, og den dansk­      Af samme grund bør dokumenter, der skal forkyndes
 britiske konventions art. 3, stk. 5. Om sådan       i Island eller Østtyskland, fremsendes i to eksemplarer,
 forkyndelse kan eller skal ske for den pågæl­       således at det ene i medfør af 1905-konventionens art.
                                                     5, stk. 2, kan tilbagesendes sammen med den udførende
 dende personligt, for andre personer, hvis til­     myndigheds erklæring. Opmærksomheden henledes på,
 knytning til ham i større eller mindre grad         at det overfor stater, der følger forkyndelseskonventio­
 afviger fra den i retsplejelovens § 157, stk.       nens intention med kravet om dobbelt fremsendelse,
 1, nr. 2, jfr. stk. 2, angivne eller ved en »fik­   kan blive nødvendigt at fremsende tre eksemplarer, så­
                                                     fremt et eksemplar - efter udtrykkelig begæring herom
 tiv« forkyndelse, f.eks. offentliggørelse, af­      - ønskes returneret sammen med den udfyldte formu­
 hænger efter formuleringen af § 158 af terri­       lar, jfr. pkt. 3.2.
 torialstatens nationale regler.
    Henvisningen i § 158 til konventionernes            Anmodninger om forkyndelse efter kon­
 regler kan ikke antages at omfatte enhver           ventionerne kan uden tvivl fremsættes af
 særlig fremgangsmåde, som territorialstaten         domstolene, hvorimod andre myndigheder,
i medfør af bestemmelserne i civilproceskon-         der - som f.eks. forbrugerklagenævnene -
ventionernes art. 3, stk. 1,1. pkt., forkyndel­      træffer afgørelse i civilretlige tvister, næppe
seskonventionens art. 5, stk. 1, litra b, og den     er omfattet, jfr. Practical handbook on the
dansk-britiske konventions art. 3, stk. 5, ef­       operation of the Haque Convention of 15.
ter anmodning kan følge. Disse bestemmel­            november 1965 (1983), p 53, men cfr. actes
ser er så brede, at de ikke foreskriver en for­       1904 p 84.
kyndelsesmåde, og de giver derfor ikke selv­            Danske advokater kan kun på en domstols
stændig hjemmel efter § 158. Bl.a. kan de            vegne anmode om forkyndelse efter konven­
danske regler om forkyndelse for husstands­          tionerne. Vedrørende kravene til anmodnin­
medlemmer m.v. ikke på denne måde over­              gens formål, form og indhold i øvrigt henvi­
føres, idet der ikke er grundlag for analogi,        ses til de almindelige bemærkninger ovenfor
jfr. § 157, stk. 4.                                  under 3.5.
    Traktatbestemmelserne kan derimod an-               Drejer det sig om en stævning, der frem­
vendes til at sikre bevis for gennemførelsen         sendes gennem en dansk repræsentation i ud­
af en forkyndelse, der i øvrigt har hjemmel          landet, bør domstolens berammelsespåteg-
i konventionen eller i dansk rets øvrige for­        ning af hensyn til fristen være forsynet med
kyndelsesregler. Dette kan blive aktuelt, for­       en bemyndigelse for repræsentationen til at
di domstolenes krav til beviset for en korrekt       omberamme den. (Nogle lande accepterer
forkyndelse ikke kan antages at være regule­         dog ikke denne fremgangsmåde).
ret af henvisningerne i § 158. Principielt er
de danske domstole derfor ikke forpligtet til        4.3. Forkyndelse gennem territorialstatens
at lade sig overbevise af den dokumentation,              myndigheder uden konventionshjemmel
som normalt benyttes i territorialstaten. Iføl­      Konventionerne må antages at regulere kor­
ge konventionerne vil der af den forkyndede          respondancen mellem de pågældende landes
myndighed blive afgivet en erklæring om              myndigheder, men de forhindrer ikke dan­
forkyndelsesmåden og tidspunktet, jfr. pkt.          ske advokater eller private i at rette direkte
3.2.)                                                henvendelse til myndighederne i det pågæl­
    Tilbagesendes dokumentet gennem en               dende land for at få disse til at foretage en
132                                                                                      JURISTEN 1986
            Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 15 of 29



forkyndelse, der enten opfylder landets             kan hjemle konsulær forkyndelse.
interne krav eller i øvrigt har hjemmel i              I territorialstatens lov vil der sjældent væ­
retsplejeloven, jfr. Practical Handbook             re udtrykkelig hjemmel til diplomaters eller
p 99.                                               konsulers forkyndelser. Såfremt forkyndelse
    En tilsvarende anmodning kan fremsættes         i interne sager som f.eks. i mange common
af private samt af de danske myndigheder,           law-lande kan foretages af enhver, må dette
såfremt forkyndelsen skal ske i en stat, med        imidlertid være tilstrækkeligt til at bringe en
hvilken Danmark ikke har nogen særlig over­         dansk diplomats eller konsuls forkyndelse i
enskomst. Om udfyldningsreglerne vedrø­             overensstemmelse med § 158.
rende henvendelser fra danske myndigheder              Sådan »direkte« forkyndelse ved danske
i tilfælde, der ikke reguleres af aftaler eller     repræsentationer i udlandet vil ifølge In­
sædvaner, henvises navnlig til pkt. 1.1., 1.2.      struks for udenrigstjenesten, kap. VIII, af­
og 7.1.                                             snit B, pkt. 2, medmindre der foreligger trak­
    Om bevisbedømmelse m.v. henvises til            tathjemmel, alene blive forsøgt, såfremt der
pkt. 4.2.                                           fremsættes udtrykkelig anmodning herom,
                                                    og såfremt territorialstaten ikke modsætter
4.4. Forkyndelse gennem danske diplo­               sig det. Forkyndelsen forudsætter, uanset om
     matiske eller konsulære repræsen­              der findes en traktatbestemmelse herom,
     tanter i det pågældende land                   den pågældendes personlige og frivillige
Danske diplomatiske eller konsulære repræ­          medvirken, og såfremt dette nægtes, kan do­
sentanter i udlandet kan forkynde dokumen­          kumentet efter dansk ret ikke betragtes som
ter med retsvirkning efter § 158, såfremt           forkyndt. Herefter er diplomatisk eller kon­
dette er i overensstemmelse med territorial­        sulær forkyndelse alene en praktisk variant
statens lovgivning eller har traktathjemmel.        af retsplejelovens § 163, stk. 2, jfr. nedenfor
(Forkyndelsesloven af 1911 må på dette              under pkt. 4.5.
punkt anses for bortfaldet på grund af rets­           Forkyndelsen vil blive søgt godtgjort ved
plejeloven).                                        en bekræftelse fra adressaten, jfr. a.st. i in­
   Traktathjemmel forligger efter alle kon­         struksen, men i tilfælde af nægtelse heraf må
ventionerne ubetinget over for danske stats­        vedkommende embedsmand - som under al­
borgere. Ifølge den dansk-britiske konven­          le omstændigheder skal bevidne dette - kun­
tion kan forkyndelse ligeledes ske over for         ne afgive en erklæring om modtagelsen.
tredjelandes, men ikke territorialstatens
statsborgere, medens Haagerkonventionerne           4.5. Andre reelle forkyndelsesformer m.v.
alle lader muligheden for forkyndelse for           Ifølge retsplejelovens § 158 kan forkyndelse
begge disse kategorier afhænge af, om den           i udlandet altid ske ved brevforkyndelse, jfr.
enkelte territorialstat ud fra sin lov eller sæd­   § 155, nr. 1. Det kan forekomme noget tvivl­
vane, (jfr. actes 1893 p 56), modsætter sig         somt, om denne bestemmelse er i strid med
dette, (hvorom der efter civilproceskonven-         Haagerkonventionens regler om, at territori­
tionerne kan og efter forkyndelseskonventio­        alstaten kan modsætte sig fremsendelse gen­
nen skal være afgivet erklæring), jfr. art 6        nem postvæsenet, og den almindelige folke­
i civilproceskonventionerne, art. 8 i forkyn­       retlige regel, som må antages at have fundet
delseskonventionen og art. 4 i den dansk-bri­       udtryk heri. (I relation til forkyndelseskon­
tiske konvention.                                   ventionen har blandt andet Norge, Tjekko­
   På baggrund af det ovenfor under pkt. 2.3.       slovakiet, Tyrkiet og Vesttyskland afgivet en
anførte vedrørende den danske opfattelse af         sådan erklæring). Sådanne indvendinger sy­
konsularkonventionens art. 5, litra j, må det       nes at være rettet mod tilfælde, hvor selve
antages, at denne ikke i relation til § 158         fremsendelsen udgør en forkyndelse og der-
JURISTEN 1986                                                                                   133
            Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 16 of 29
med en myndighedsudøvelse, hvorfor de ik­                      situationer, hvor den pågældendes bopæl el­
ke nødvendigvis gælder for den danske meto­                    ler opholdssted er ukendt, og han ikke har
de, der er baseret på modtagerens tilbage­                     kendt arbejdssted her i landet, jfr. stk. 1, nr.
sendelse af en erklæring om modtagelsen,                        1. Denne del af paragraffen kan alene anven­
jfr. actes 1893 p 64, actes et documents 1964                  des, såfremt rekvirenten har udfoldet en ri­
III p 15ff og 82f, Entraide judiciaire p 887                   melig aktivitet for at få opsporet en sådan
og Nagel, a.st. p 72. Under alle omstændig­                    adresse, jfr. UfR 1981.3930. § 159 kan iføl­
heder må en sådan forkyndelse efter rets­                      ge stk. 1, nr. 2, også finde anvendelse, hvis
plejelovens formulering formentlig tillægges                   den kompetente fremmede myndighed næg­
retsvirkning her i landet, og det samme må                     ter at medvirke til forkyndelse efter § 158.
være tilfældet for så vidt angår ethvert andet                 Dette må forudsætte, at anmodningen er
tilfælde, hvor adressaten bevisligt har fået                   fremsat i overensstemmelse med en eventuel
dokumentet i hænde, jfr. § 163, stk. 2. Be­                    traktat og ellers med ethvert rimeligt krav
mærkningerne til bestemmelsen giver ikke                       i landets interne ret.
anledning til at opfatte henvisningen til §§                       Bestemmelsen kan dog formentlig benyt­
 155-157 som udelukkende dens anvendelse                       tes analogt, såfremt det af praktiske eller po­
i § 158-situationen, hvis forkyndelsesmåder                    litiske grunde ikke er muligt at kontakte
i realiteten svarer og delvis bygger på en hen­                myndigheder, der har kontrol over det på­
visning til de indenlandske, jfr. herved rets­                 gældende område, jfr. RU 115 i UfR 1922B
plejerådets referat af de tilsvarende svenske                  39 og UfR 1924.8930.
regler i FT 1971-72 A sp 77.                                       Ved forkyndelse i medfør af § 159, stk.
                                                               1, nr. 2, skal en genpart af dokumentet til­
   § 163, stk. 2, har således reelt såvel uden- som inden­     sendes adressaten med posten.
lands forvandlet forkyndelsessystemet til en hovedregel
om bevis for personlig modtagelse uanset formen, (som          5.
                                                     Bevisoptagelse i Danmark med
dog eksemplificeres i § 155, § 156 samt § 157, stk. 1
                                                     retsvæsenets bistand
og stk. 3), samt nogle undtagelser, hvor forkyndelse kan
                                                5.1. Reglerne og deres områder
ske for andre på adressatens vegne, jfr. § 157, stk. 1,
                                                Ifølge retsplejelovens § 347 udføres bevisop­
nr. 2, stk. 2 og stk. 4, idet § 158 nu alene giver selvstæn­
dig hjemmel for så vidt angår forkyndelse over for andre
                                                tagelse og andre retshandlinger efter anmod­
end den pågældende selv.                        ning fra fremmede retter efter lovens og kon­
   Herefter vil såvel privates direkte henvendelse til
                                                ventionernes regler samt så vidt muligt i
adressaten som andre handlinger, der eventuelt måtte
                                                overensstemmelse med anmodningen. Be­
være i strid med traktaterne og territorialstatens ret,
                                                stemmelsen må indenfor det her omhandle­
kunne få retsvirkning som forkyndelse her i landet.
                                                de område antages at dække også vidnefor­
    Det må endvidere antages, at også perso­ klaringer, partsafhøringer og syns- og skøns­
ner, der befinder sig i udlandet, vil være bun­ forretninger, jfr. §§ 190, 209 og 305, idet
det af et afkald på forkyndelse (og varsel), formuleringsnuancerne næppe dækker over
jfr. § 160, medmindre deres eventuelle mel­ en tilsigtet reel forskel.
lemliggende udrejse indebærer, at de kan gø­
re bristende forudsætninger gældende.             Haagerkonventionerne vedrører alle - lige som den
                                                               dansk-britiske konvention - bevisoptagelse, men inddra­
                                                               ger yderligere »andre retshandlinger«. Under hensyn til
4.6. Fiktiv forkyndelse                                        den historiske sammenhæng må ved dette udtryk både
Retsplejelovens § 159 giver adgang til for­                    her og i § 347 forstås f.eks. forligsmægling og foreløbig
kyndelse ved offentliggørelse af en del af                     bevissikring, men derimod ikke forkyndelse, fuldbyrdel­
meddelelsen samt en begrundelse for frem­                      se, arrest, forbud og lignende, jfr. actes et documents
                                                               1968 IV p 57,158 f og 203, samt Bangert, Due og Philip
gangsmåden i Statstidende.                                     i NTfIR 1971 p 328. Af praktiske årsager omtales kun
   Bestemmelsens almindelige område er de                      det centrale område, bevisoptagelsen her.
134                                                                                                  JURISTEN 1986
             Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 17 of 29



   Anmodningen skal ifølge samtlige kon­                      om fri proces og organisationen af den vederlagsfri rets­
ventioner fremsættes og kunne udføres af en                   hjælp, p 49 f, og betænkning nr. 698/1973 om behand­
                                                              ling af borgerlige sager, p 129).
retlig myndighed, hvilket - ligesom ordet
»domstol« i § 347 - må opfattes som en ka­                        For anmodninger, der falder uden for kon­
rakteristik af organets reelle sammensæt­                     ventionerne, gælder fortsat § 7 i lov nr. 161
ning og funktion, hvorved der blandt andet                    af 18. december 1897 om retternes medvirk­
bør lægges vægt på, om det kan bruge vid­                     ning til optagelse af bevis i udlandet m.v.
netvang, jfr. actes et documents 1968 IV p                    som ændret ved § 1 i lov nr. 37 af 28. februar
158 og 216 samt Entraide judiciaire p 934.                    1908 om tillæg dertil. De administrativt ud­
(Generelt er det sikrest, at den samme per­                   stedte forskrifter indeholder i første række
son har underskrevet alle dokumenter vedrø­                   en gengivelse af forskellige konventioner og
rende anmodningen).                                           landenes erklæringer herom, men også en­
   Formålet med anmodningen skal ifølge                       kelte regler af selvstændig betydning. Om
den dansk-britiske konventions indledning                     1905-konventionen er udstedt bekendtgørel­
og bevisoptagelseskonventionens art. 1, stk.                  se nr. 167 af 20. maj 1932 (A) og cirkulære
2, være at skaffe bevis til brug for en eksiste­              nr. 107 af samme dato til underretsdommer­
rende eller forudset retssag, og Danmark har                  ne uden for København (M). Ifølge cirkulæ­
i medfør af bevisoptagelseskonventionens                      re nr. 244 af 14. november 1960 (M), som
art. 23 udelukket anmodninger om »pre-trial                   i øvrigt ikke indeholder regler af selvstændig
discovery of documents«, hvilket nu define­                   betydning, gælder bekendtgørelsen med de
res som krav om, at nogen skal give oplys­                    af 1954-konventionen følgende ændringer
ning om eller fremlægge eventuelle u-                         også for denne, hvor også cirkulæret fra
specificerede dokumenter af betydning for                      1932 må være analogt anvendeligt.
sagen, der måtte være i hans besiddelse, jfr.                     Disse regler vil formentlig i praksis have
nærmere bekendtgørelse nr. 49 af 21. april                    en vis indflydelse i andre tilfælde, omend de
 1982 (C)). (Formentlig kan det ikke sluttes                  næppe ligefrem kan anvendes analogt på an­
fra disse udtrykkelige regler, at noget sådant                modninger i medfør af den dansk-britiske
 er muligt i henhold til de øvrige konventio­                 konvention og beviskonventionen. De ikke
 ner, idet afgrænsningen synes i overensstem­                  direkte omfattede anmodninger skal imidler­
 melse med den almindelige retsopfattelse,                     tid normalt fremsendes gennem justitsmini­
jfr. actes et documents 1968 IV p 157, 171                     steriet, som derfor vil have mulighed for at
 og 203 f).                                                    træffe bestemmelse om udførelsen.
    § 347’s beskrivelse af betingelserne for og
 fremgangsmåden ved udførelsen af retsan-                     5.2. Udførelsesmåden
 modningerne er - navnlig med hensyn til an­                  Konventionerne tager alle ligesom retspleje­
 modninger uden for konventionerne - ikke                     lovens §§ 190 og 347, 1897-lovens § 7 og til­
 udtømmende, og der er ikke i medfør af §                     lægslovens § 1 udgangspunkt i territorialsta­
 347, stk. 3, udstedt yderligere regler herom.                tens tilsvarende interne regler. Ifølge rets­
                                                              plejelovens § 347, stk. 1, 2. pkt., og 1897-
   Det må imidlertid på baggrund af ældre, ikke ophæ­         lovens § 1, stk. 2, 1. pkt., skal parterne dog
vede love samt af forarbejder og fast praksis på området      kun i tilfælde af udtrykkelig anmodning der­
antages, at det inden for lovgivningens rammer endvide­       om tilvarsles. Denne bestemmelse supplerer
re reguleres af justitsministerielle anvisninger på dette
område, hvor domstolenes funktioner traditionelt er be­       konventionernes regel om, at den anmoden­
handlet som mere administrative end dømmende, jfr.            de myndighed kan udbede sig underretning
herved Alf Ross og Ole Espersen: Dansk Statsforfat­           om tidspunktet for udførelsen, jfr. navnlig
ningsret, p 226 ff og 531 ff, Alf Ross: Statsretlige Studi­   civilproceskonventionernes art. 11, stk. 2.
er, p 53 ff, Rt. 1897 A sp 2147f, Rt. 1930-31 A sp
4892, betænkning nr. 404/1066 om ændring af reglerne          (Ifølge den dansk-britiske konventions art. 8,
JURISTEN 1986                                                                                                      135
          Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 18 of 29
 stk. 5, er det den konsul, der har ekspederet       Disse særlige regler må - ligesom beviskonventionens
 anmodningen, der kan bede herom. Bevisop-        ikke af Danmark udnyttede ret til at afgive erklæring
 tagelseskonventionen giver i art. 7 udtrykke­    om anvendelse af de tilsvarende bestemmelser om vid­
                                                  ner i tredjestater, hvortil vidnet er knyttet - her i landet
 lig hjemmel til, at også parterne kan bedes      på grund af retsplejelovens almindelige betingelser for
 tilvarslet).                                     vidnetvang i praksis under alle omstændigheder gælde
    Ifølge samtlige konventioner har parterne     i nogenlunde samme omfang, jfr. actes et documents
 ret til at være til stede, og domstolene må      1968 IV p 61 og 209. Formuleringen af konventionernes
                                                  originale udgaver (på fransk og engelsk) synes at lade
 i almindelighed kunne afgøre, om det samme       det være noget tvivlsomt, om reglerne om vidner og edi­
gælder for medlemmer af den udenlandske           tionspligtige personer også gælder for syns- og skøns-
 ret, jfr. herved retsplejelovens § 31, stk. 1.   mænd, jfr. nærmere actes et documents 1968 IV p 60f,
 Det sidste spørgsmål reguleres udtrykkelig       112ff og 208f.
 af bevisoptagelseskonventionens art. 8, hvor­
 efter staterne kan afgive erklæring om, at          En særlig anmodning om fravigelse af ter­
medlemmer af processtatens myndighed kan          ritorialstatens sædvanlige fremgangsmåde
være til stede. Danmark har afgivet en sådan      ved den ønskede bevisoptagelse skal så vidt
erklæring og benyttet sig af adgangen til at      praktisk muligt imødekommes, medmindre
kræve forudgående tilladelse fra sine dom­        den strider mod grundlæggende retsregler i
stole.                                            territorialstaten, jfr. herved retsplejelovens
    Ifølge cirkulære nr. 107 af 20. maj 1932      §§ 190 og 347 samt bevisoptagelseskonven­
beskikkes der, undtagen ved aflæggelse af         tionens art. 9, stk. 2.
partsed, altid en advokat for en udenlandsk          De særlige formkrav skal således efterle­
part, og initiativet overlades herefter som       ves, selvom den pågældende metode er
udgangspunkt til den part, der har foranledi­     ukendt i dansk ret, såfremt dette alene skyl­
get begæringen fremsat. Hvis dette er en          des en vurdering af dens egnethed til at sikre
herboende part, og han intet foretager, spør­     betryggende bevis, og ikke at den strider
ges den anmodende myndighed, om den an­           mod hensynet til rettens værdighed eller par­
den parts beskikkede advokat skal pålægges        ternes eller tredjemands personlige integri­
opgaven.                                          tet. Herefter vil anmodningen ikke blot kun­
    Den generelle regel om bevisoptagelse ef­     ne angive en særlig kompetenceregel med
ter territorialstatens ret medfører, at vidne­    hensyn til vidneafhøringen, men også at den­
afhøringer o.lign. her i landet i de ovenfor      ne skal ske under ed, jfr. betænkning nr.
beskrevne situationer foretages af parternes      316/1962 om vidner, p 112, hvorimod be­
repræsentanter, men dette kan også gennem­        stemmelserne om strafansvar for nægtelse af
føres af retten i overensstemmelse med tradi­     at afgive forklaring eller falsk forklaring for
tionen i de såkaldte »droit civil-lande«, jfr.    retten ikke kan fraviges til skade for den på­
actes et documents 1968 IV, p 59, og be­          gældende.
tænkning nr. 404/1966, p 50.                         Cirkulære nr. 107 af 20. maj 1932 (M)
    Tvang mod vidner og andre skal ifølge         pålægger retterne at fastholde praksis vedrø­
konventionerne udøves i samme omfang som          rende afhøring af embedsmænd, jfr. Go­
i territorialstatens interne sager. Dog undta­    mard, Civilprocessen, p 359.
ger civilproceskonventionerne i art. 11, stk.
1, udtrykkelig parterne fra denne bestem­         5.3. Anmodningens form og indhold
melse, og bevisoptagelseskonventionen be­         Bevisoptagelseskonventionen indeholder i
stemmer i art. 11, at vidnefritagelses- og vid­   art. 3 en liste over de oplysninger, som en
neudelukkelsesgrunde i begge stater kan fin­      anmodning skal indeholde. Herefter skal den
de anvendelse.                                    anmodende og så vidt muligt den udførende
                                                  myndighed, parternes og deres rettergangs-
136                                                                                      JURISTEN 1986
          Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 19 of 29


 fuldmægtiges navne og adresser, retssagens       6. Bevisoptagelse i udlandet
 art og genstand, en kortfattet sagsfremstil­     6.1. Henvendelser fra danske til
 ling og en beskrivelse af den ønskede rets­            udenlandske retlige myndigheder
 handling altid medtages. Herudover anføres       Ifølge retsplejelovens § 342, stk. 1, kan en
 i påkommende tilfælde de dokumenter eller        part, der ønsker bevis optaget i udlandet, an­
 genstande, der skal undersøges, vidnernes        mode retten om på grundlag af hans oplys­
 navne og adresser, spørgsmålene eller afhø­      ninger og i overensstemmelse med konven­
 ringstemaerne, eventuelle edsformularer og       tionerne at udfærdige en retsanmodning. For
 andre særlige ønsker vedrørende fremgangs­       så vidt der ikke i en relevant traktat findes
måden samt de for anvendelse af processta­        tilstrækkelig detaljerede regler om udfærdi­
tens regler om vidnefritagelse og vidneude­       gelsen, synes dette ifølge side 126 i betænk­
lukkelse nødvendige oplysninger.^                 ning nr. 698/1973 om behandling af borger­
    Den dansk-britiske konventions art. 8, stk.   lige sager forsætligt at være overladt til ret­
 2, stiller i store træk samme absolutte krav     ternes frie afgørelse, idet det synes forudsat,
til anmodningens indhold, idet det dog            at §§ 1-6 i 1897-loven er bortfaldet. Hjem­
blandt andet ikke er nødvendigt at angive         melen i § 342, stk. 2, til udstedelse af admini­
procesfuldmægtigene, hvorimod både par­           strative retningslinier er ikke udnyttet, siden
ters og vidners stilling skal fremgå. Den skal    den blev indsat ved lov nr. 260 af 8. juni
endvidere indeholde enten en liste over de        1979.
spørgsmål, der skal stilles, eller en anmod­
ning om, at det tillades parterne at møde op          Det har næppe praktisk betydning, om denne hjem­
                                                  mel kan udstrækkes til at omfatte 1932-bekendtgørel-
og stille spørgsmål.                              sen, hvis gyldighed syntes forudsat ved forarbejderne
    Generelt bør enhver anmodning indeholde       til den hidtidige § 296, jfr. Rt 1930-31A, sp 4892, idet
sådanne oplysninger, som er nødvendige for        bekendtgørelsen for så vidt angår danske anmodninger
bedømmelsen af, om den truer territorialsta­      alene giver oplysninger om konventionernes regler og
tens sikkerhed eller suverænitet og om den        rette fremsendelsesvej samt den selvfølgelige regel, at
                                                  overflødige dokumenter ikke bør medsendes. Af samme
har traktathjemmel, samt for dens praktiske       grund kan det heller ikke være afgørende, om den i ju­
gennemførelse. De to ovennævnte konventio­        stitsministeriets cirkulæreskrivelse af 15. maj 1961 (U)
ners krav svarer formentlig i store træk til,     om direkte brevveksling med myndigheder i Norge og
hvad der på denne baggrund altid må kræ­          Sverige angående retshjælp givne instruks om udførlig
                                                  angivelse af spørgsmålene til parter, sigtede, vidner el­
ves, selvom anmodningen i stedet fremsættes       ler andre har egentlig hjemmel i forhold til domstolene.
med hjemmel i f.eks. civilproceskonventio-
nerne eller helt uden hjemmel.                       I almindelighed må domstolenes udfærdi­
    Egentlige formkrav stilles normalt ikke       gelse og ekspedition af anmodningerne der­
fra dansk side, men begæringen og oplysnin­       for alene være reguleret af de krav, som ved­
gerne bør så vidt muligt være indeholdt i         kommende territorialstat kan forventes at
samme dokument, jfr. actes et documents           stille. (Der gælder ikke længere noget særligt
1968 IV p 205, og i relation til Luxembourg       krav til formen for rettens afgørelse, jfr. be­
gælder der - helt enestående - en førmular-       tænkning nr. 698/1973 a.st.). Om konventio­
tvang.                                            nernes regler henvises generelt til fremstil­
    Der er endvidere ved et senere møde i en      lingen ovenfor under pkt. 5.1.-3. Opmærk­
specialkomite under Haagerkonferéncerne           somheden henledes navnlig på, at isoleret be­
udarbejdet et forslag til en fakultativ formu-    visoptagelse i medfør af § 343 i tilfælde, hvor
lar.                                              sagsanlæg ikke påtænkes, ikke er omfattet
                                                  af konventionerne.
                                                     Det kan ikke antages, at retsplejelovens
                                                  § 342 giver domstolen en større rådighed
JURISTEN 1986                                                                                        137
           Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 20 of 29
over retsanmodninger til udlandet end over         ler derboende personer, vil kunne benyttes
bevisførelsen i almindelighed, og retten vil       som bevis, medmindre § 341 efter de sæd­
således alene under trussel om benyttelse af       vanlige overvejelser giver adgang til at afvise
den processuelle fakultative skadevirkning i       sådan bevisførelse, jfr. Smit a.st. p 55. Dette
medfør af § 339, stk. 3, kunne opfordre en         vil navnlig kunne være tilfældet, hvor kun
part til at fremsætte den ønskede begæring.        den ene part har deltaget i fremskaffelsen
Tilsvarende må det antages, at retten alene        af et berettende dokument, således at en da
kan afslå at udstede en anmodning, såfremt         bekendt modpart er betaget adgangen til
det pågældende bevis kan nægtes ført, jfr.         kontradiktion, men også muligheden for ef­
 § 341, eller der ikke findes grundlag for en      terfølgende at gøre handlingen om i mere be­
dertil nødvendig udsættelse af sagen, jfr.         tryggende form vil spille ind ved afgørelsen,
f.eks. UfR 1924.1880 og UfR 1965.411H.            jfr. den kommenterede retsplejelov, I, p 365
    Om krav om sikkerhedsstillelse henvises        ff med henvisninger. En udenlandsk myndig­
til pkt. 9.2.                                      heds medvirken ved fremskaffelsen af bevi­
    Såfremt retsanmodningen - som normalt,         set kan her tale for at tillade, at det føres,
jfr. f.eks. UfR 1977.625H - indeholder en         jfr. Hørlyck: Syn og skøn, p 59.
serie af spørgsmål, kan retten næppe med              Udsættelse efter § 345 vil formentlig ale­
hjemmel i § 183, stk. 2, tilføje egne spørgs­      ne blive tilladt, såfremt parterne er enige om
mål, idet forudsætningen for denne bestem­        en bevisoptagelse, der ikke mere hensigts­
melse må være den traditionelle vidneafhø­        mæssigt kan ske i medfør af § 342.
ringssituation, hvor spontane spørgsmål fra           Søges bevis optaget ved hjælp af en dansk
retten kan blive foranlediget af parternes ud­    repræsentation i udlandet, kan rettens bi­
spørgen, som retten ikke på forhånd kan kon­      stand muligvis (selvom der ikke er udtrykke­
trollere. Også dette må reguleres efter § 339.    lig lovhjemmel hertil), yderligere omfatte
   Ønsker parterne at være repræsenteret          medundertegnelse eller lignende af henven­
ved og deltage i bevisoptagelsen, må retten       delsen til repræsentationen.
i realiteten enten opgive sin kontrol med             Bevisoptagelsen forudsætter efter den al­
spørgsmålene, (hvilken dårligt kan udøves af      mindelige folkeret og konsularkonventionens
en fremmed ret), eller udnytte en eventuel        art. 5, litra j, at territorialstaten ikke mod­
mulighed for selv at være repræsenteret. (I       sætter sig den. Det samme følger af Haager-
så fald vil grundsætningen i § 183, stk. 2,       konventionerne, hvor det efter civilproces-
formentlig i relation til retsplejeloven mulig­   konventionerne er almindeligt og efter bevis-
gøre rettens deltagelse i afhøringen).            optagelseskonventionen for så vidt angår
   En eventuel begæring om benyttelse af en       processtatens borgere nødvendigt, at en så­
særlig fremgangsmåde må i øvrigt navnlig          dan holdning tilkendegives ved en erklæring
tage hensyn til metodens forenelighed med         til Haagerkonferencernes permanente sekre­
danske retsbegreber og dens egnethed til at       tariat. Erklæringer herom i henhold til bevis-
skaffe tilstrækkeligt bevis. Opmærksomhe­         optagelseskonventionen offentliggøres i lov­
den henledes navnlig på, at mange lande som       tidende C. Dette gælder også for erklæringer
udgangspunkt vil benytte »commissioners«.         i henhold til konventionens art. 16 om, at di­
                                                  plomater eller konsuler generelt eller efter
6.2. Bevisoptagelse på anden måde                 konkret ansøgning vil kunne optage bevis.
Retsplejelovens § 342 udelukker ikke, at der      Sådanne tilladelser kan betinges af overhol­
på anden måde skaffes bevis fra udlandet,         delsen af særlige forskrifter, hvorom enkelte
jfr. § 344.                                       stater ligeledes har afgivet erklæring. Den
   Oplysninger, som uden rettens medvirken        dansk-britiske konventions art. 9 forudsæt­
er skaffet fra udenlandske myndigheder el­        ter, at beviset optages af en person, der er
138                                                                              JURISTEN 1986
             Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 21 of 29


beskikket dertil af den pågældende domstol.                 jfr. actes et documents 1964 III p 75.
   I dansk ret savnes generel hjemmel til be­                  I princippet vil den diplomatiske vej for
skikkelse af en sådan commissioner, hvorfor                 en dansk anmodning gå gennem justitsmini­
den mulighed, som bevisoptagelseskonven-                    steriet og udenrigsministeriet, men da terri­
tionens art. 17 i nogle tilfælde giver herfor,              torialstaten normalt ikke stiller krav herom,
ikke kan udnyttes. I praksis synes den dansk­               sker fremsendelsen i praksis ofte direkte fra
britiske konventions regel at være blevet an­               rekvirenten til den overordnede danske re­
vendt til »beskikkelse« af danske konsuler.                 præsentation i det pågældende land, jfr. Ad­
   Et vidneudsagn eller lignende fremskaffes                vokaten 1981 p 121, instruks for udenrigstje­
ifølge kapitel VIII, afsnit D, pkt. 2 og 3, i               nesten, kapitel VIII, afsnit B, pkt. 1, og af­
instruks for udenrigstjenesten ved, at perso­               snit C, pkt. 3 og 4, samt actes et documents
nen anmodes om at indfinde sig på repræsen­                  1968 IV p 101. Samme metode vil normalt
tationen, hvor de angivne spørgsmål stilles                 også kunne benyttes ved anmodninger til
og protokolleres sammen med svarene. Dette                  Danmark.
dokument undertegnes herefter af den på­                       Den diplomatiske vej anvendes i alminde­
gældende og den danske repræsentant og til­                 lighed kun, hvor der ikke er traktathjemmel
bagesendes til rekvirenten. Stammer anmod­                  for fremsendelsen, men territorialstaten kan
ningen ikke fra en dansk myndighed, kan re­                 - som f.eks. Schweiz - ifølge civilproceskon-
præsentationen søge at efterkomme den ved                   ventionernes art. 1 og 9 generelt kræve den
at rette skriftlig henvendelse herom til den                benyttet. En sådan mulighed foreligger ikke
pågældende og nøjes med at legalisere hans                  ifølge de øvrige konventioner, (jfr. actes et
underskrift. I tilfælde af manglende reaktion               documents 1964 III, p 91 f og 373), men
eller nægtelse af at medvirke tilbagesendes                 rekvirenten kan ifølge forkyndelseskonven­
anmodningen med oplysning herom.                            tionens art. 9, stk. 2, under særlige omstæn­
   Der kan, selvom territorialstaten i medfør               digheder benytte den diplomatiske vej.
af bevisoptagelseskonventionens art. 18 har                    Er anmodningen fremsendt ad diploma­
erklæret sig villig til at medvirke, ikke benyt­            tisk vej, tilbagesendes sagen efter udførelsen
tes nogen form for tvang, og det må antages,                ad samme vej, og alle konventionerne fore­
at retten heller ikke uden for den dansk-briti­             skriver, at eventuelle uoverensstemmelser lø­
ske konventions område vil benytte den pro­                 ses på denne måde.
cessuelle fakultative skadevirkning, hvis den
pågældende er part i sagen, jfr. actes et do-                  (I Danmark påføres den legaliserede stævnings­
cuments 1968 IV p 150.                                      mandsattest normalt justitsministeriets fremsendelses­
                                                            skrivelse, medens justitsministeriets tilbagesendelsespå­
                                                            tegning     anbringes     efter     udenrigsministeriets
    Værdien af en konsulær bevisoptagelse, som ifølge       fremsendelsespåtegning).
bevisoptagelseskonventionens art. 15-16 alene kan ske
til brug for verserende sager, vil i høj grad afhænge af,
                                             7.2. Civilproceskonventionerne og den
om afgivelse af en urigtig erklæring i praksis vil kunne
                                                  dansk-britiske konvention
sanktioneres i kraft af territorialstatens regler eller
straffeloven.                                Ifølge civilproceskonventionernes art. 1 og 9
                                             fremsendes anmodninger af processtatens
7. Frem- og tilbagesendelsesproceduren       konsul til en af territorialstaten udpeget
7.1. Den diplomatiske vej (udgangspunktet) myndighed, som tilbagesender dokumenta­
Staternes originære korrespondanceform er tion for udførelsen eller forsøget derpå til
ifølge den almindelige folkeret den såkaldte konsulen.
»diplomatiske vej«, hvor processtatens am­      Denne såkaldte »konsulære vej« kan dog
bassade i territorialstaten videregiver an­ fraviges, såfremt processtaten kræver diplo­
modningen til dennes udenrigsministerium, matisk fremsendelse, jfr. pkt. 7.1., eller der
JURISTEN 1986                                                                                                   139
           Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 22 of 29

er truffet aftale om en anden fremsendelses­               myndighed, såfremt den ikke er udstedt af
vej, jfr. pkt. 7.4. og 7.5.                                denne eller en retlig myndighed. Danske er­
   Den konsulære vej benyttes også ved                     klæringer udstedes og tilbagesendes af den
fremsendelse af anmodninger i medfør af                    pågældende domstol.
den dansk-britiske konvention, jfr. dennes                    Beviskonventionen åbner formentlig lige­
art. 3, stk. 1 og 8, stk. 3.                               ledes mulighed for direkte tilbagesendelse,
   Danmark har som modtagende myndig­                      jfr. Bangert, Due og Philip i NTfIR 1971
hed i de ovennævnte tilfælde udpeget den                   p 328 f, men cfr. actes et documents 1968
stedlige byret, for anmodninger om bevisop-                IV p 167 f, 171 og 205.
tagelse i København dog justitsministeriet,                   Begge konventioner opretholder mulighe­
som herefter videresender anmodningerne til                den for at benytte konsulær fremsendelse,
Københavns byret.                                          hvilket her i landet skal ske direkte til dom­
   (De øvrige lande, der er omfattet af den                stolene.
dansk-britiske konvention, har valgt at be­
nytte en eller flere centrale myndigheder til              7.4. De særlige aftaler med de øvrige
modtagelsen).                                                   nordiske lande, Luxembourg,
                                                                Vesttyskland og Østrig
   Selvom det ofte - som f.eks. i actes et documents       Ifølge den nordiske overenskomst af 26. april 1974 om
1964 III p 15 og 75 - forudsættes, at konsulen har mod­    gensidig retshjælp, (jfr. bekendtgørelse nr. 100 af 15.
taget anmodningen gennem processtatens udenrigsmi­         september 1975), som supplerer forkyndelses- og bevis-
nisterium, reguleres dette spørgsmål ikke af konventio­    optagelseskonventionerne i relation til Finland, Norge
nerne, jfr. actes 1904 p 84, og danske rekvirenter kan     og Sverige og 1905-konventionen i relation til Island,
henvende sig direkte til den overordnede repræsentation    fremsendes anmodninger om forkyndelses og bevisopta-
i den pågældende stat, jfr. bekendtgørelse nr. 167 af      gelse direkte mellem de pågældende statsmyndigheder,
20. maj 1932, afsnit II, (som dog på visse punkter er      hvilket her vil sige de danske domstole. (Oplysning om
forældet), og instruks for udenrigstjenesten, kap. VIII,   adressen på den rette nordiske myndighed kan fås ved
afsnit B, pkt. 3 b og c, samt afsnit C, pkt. 3 c.          henvendelse til rigspolitichefen, afdeling A, Interpol,
                                                           Polititorvet 14, 1588 København V, telefon (01)
                                                            14 14 48, lokal 2401, jfr. cirkulæreskrivelse nr. 94 af
7.3. Forkyndelses- og                                      6. juli 1984 (M).
      bevisoptagelseskonventionerne                            Danske domstoles anmodninger til Luxembourg sen­
Ifølge forkyndelses- og bevisoptagelseskon­                des ifølge art. 2, stk. 2, i bekendtgørelse nr. 20 af 25.
ventionerne skal hver stat udpege en central               januar 1912 direkte til statsprokurørerne ved distrikts-
                                                           retterne i Luxembourg og Diekirch, som sammen med
myndighed, som kan modtage anmodninger­                    generalprokurøren ved overretten i Luxembourg er
ne og lade forkyndelsen foretage, respektive               kompetent til at fremsende anmodninger til Danmark.
videresende anmodningen om bevisoptagelse                  Vore domstole kan ifølge art. 2, stk. 2, i bekendtgørelse
til den kompetente myndighed. Disse opga­                  nr. 15 af 29. januar 1932 ligeledes fremsende anmodnin­
                                                           ger direkte til de tyske landsretspræsidenter. (Justitsmi­
ver varetages i Danmark af justitsministeri­               nisteriet sender med jævne mellemrum, senest den 29.
et, og det fremgår af de øvrige landes tiltræ­             november 1983, domstolene lister over de rette tyske
delseserklæringer, hvilken central myndig­                 myndigheder).
hed, der er udpeget. Et land kan have udpe­                    De tyske og luxembourgske domstole kan fremsende
get alternative myndigheder, som processta­                anmodninger til de danske, for så vidt angår anmodnin­
                                                            ger om bevisoptagelse i København dog til justitsmini­
ten i stedet kan vælge at henvende sig til.                 steriet, som videresender dem, jfr. herved art. 2, stk.
    Ifølge forkyndelseskonventionerne bør (se               1, i sidstnævnte bekendtgørelse og bekendtgørelse nr.
actes et documents 1964 III p 87 og 371)                    57 af 11. marts 1932.
tilbagesendelsen ske direkte fra den udføren­                  Ifølge art. 1 i overenskomst af 8. november 1979 med
                                                            Østrig om forenkling af 1954-konven tionens ordning,
de myndighed til rekvirenten, idet erklærin­               jfr. bekendtgørelse nr. 84 af 17. august 1981, fremsen­
gen om det passerede dog af rekvirenten kan                 des anmodninger om forkyndelse eller bevisoptagelse
kræves medunderskrevet af den centrale                      mellem de to landes justitsministerier.
 140                                                                                              JURISTEN 1986
           Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 23 of 29


7.5. Fremsendelse til inkompetent                 vant dokument.
       myndighed m.v.                                Kravet kan i princippet udstrækkes også
 Ifølge samtlige konventioner videresender til retshandlinger, der foretages af personer
en myndighed, som på grund af saglig in­ uden forbindelse med dens egne myndighe­
kompetence ikke kan udføre en ønsket bevis- der, men kun den dansk-britiske civilproces-
optagelse, anmodningen til den rette myn­ konventions art. 4, stk. 2, og art. 9, stk. 3,
dighed. Det samme gælder ifølge den dansk­ samt beviskonventionens art. 21, litra b, kræ­
britiske konventions art. 3, stk. 4, for anmod­ ver oversættelse af det forkyndte dokument
ninger om forkyndelse og ifølge de dansk- eller tilsigelsen til at afgive bevis for en di­
luxembourgske og dansk-tyske overenskom­ plomatisk eller konsulær repræsentant, med­
ster i alle tilfælde af »lokal« (stedlig) inkom­ mindre modtageren er statsborger i proces­
petence. Oversendelsen sker i overensstem­ staten. (Dette spørgsmål vil dog også blive
melse med det enkelte lands interne regler, inddraget i justitsministeriets overvejelser
jfr. udtrykkelig civilproceskonventionernes med hensyn til de i 2.2., 2.3. og 2.4. nævnte
art. 12.                                          anmodninger).
    I dansk praksis sker sådan oversendelse til      Korrespondancen mellem den enkelte
rette myndighed normalt, uanset om kompe­ stats myndigheder indbyrdes kan altid ske
tencemanglen fremgår af de for afsenderen på statens eget sprog, og det må antages, at
foreliggende oplysninger, eller den skyldes også rene fremsendelsesskrivelser (traditio­
bopælskift hos en person, som skulle modta­ nelt typisk på fransk eller engelsk) falder
ge et dokument eller afgive et vidneudsagn, uden for reguleringen.
jfr. ovenfor under 3.5.
    I nogle tilfælde vil undskyldelige fejltagel­ $.2. De interne danske krav til retsskridt i
ser med hensyn til territorialstaten her i lan­        udlandet.
det også blive korrigeret ved videresendelse Ifølge retsplejelovens § 149 er retssproget
til andre lande eller modtagelse af henven­ dansk.
delser, der af denne grund er videresendt            Efter reglens nærmere udformning og for­
derfra. Der er imidlertid ikke nogen pligt arbejderne, jfr. p 57 i motiverne til proces­
hertil, jfr. actes et documents 1964 III, p 200 kommissionens 1877-udkast samt Victor
f.                                                Hansen i Retsplejen ved Højesteret, p. 87,
    Den myndighed, hvorfra henvendelsen er må det - også for så vidt angår anmodninger
modtaget, underrettes om videresendeisen.         om retsskridt i udlandet - antages, at alle
    Danske domstole, som modtager en begæ­ afgørelser og skriftlige meddelelser fra ret­
ring direkte fra en fremmed ret, kan uden ten såvel som alle tilførsler til retsbogen ube­
traktathjemmel efterkomme den, såfremt tinget skal foreligge på dansk. Det samme
der foreligger periculum in mora, jfr, justits­ gælder ifølge UfR 1976 980 V for proces­
ministeriets skrivelse nr. 340 af 20. oktober skrifterne. Derimod kan oversættelse af an­
 1906 (M). Også andre landes interne regler dre dokumenter undlades, når parterne er
kan hjemle lettere fremsendelse.                  indforstået hermed, og retten tror sig det
                                                  fremmede sprog mægtigt, hvorfor besvarel­
8. Sproget                                        ser af danske retsanmodninger ikke nødven­
8.1. Udgangspunktet for overvejelser              digvis skal oversættes.
       vedrørende de sproglige krav                  Sker en forkyndelse ikke til brug for en
 Et udslag af den almindelige folkerets regel dansk retssag, kan dokumentet ikke være
om territorialstatens ret til at nægte udførel­ omfattet af retsplejelovens § 149.
se af et ønsket processkridt er, at den kan          Dansk ret indeholder intet selvstændigt
vælge at kræve oversættelse af ethvert rele- krav om, at et dokument forkyndes eller be-
JURISTEN 1986                                                                             141
             Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 24 of 29

vis optages på territorialstatens sprog. I                    Forkyndelseskonventionens formularer
mange tilfælde følger dette dog af henvisnin­              skal have standardtekst på engelsk eller
gerne i §§ 158 og 347 til de indgåede konven­              fransk samt derudover eventuelt på proces­
tioner, men hvor territorialstaten inden eller             statens sprog. De udfyldes på engelsk, fransk
udenfor konventionerne ikke kan eller vil                  eller territorialstatens sprog. De andre nævn­
kræve noget sådant, ligesom hvor proces­                   te konventioner tager ikke stilling til erklæ­
skridtet foretages med anden hjemmel, vil                  ringen om udførelsen, som må antages at
denne omstændighed ikke kunne medføre en                   kunne udfærdiges på territorialstatens sprog.
egentlig ugyldighedsvirkning.                                  Anmodninger om bevisoptagelse skal iføl­
   Bevisoptagelse må dog naturligvis ske på                ge civilproceskonventionernes art. 10 og den
et sprog, der forstås af de deltagende, jfr.               dansk-britiske konventions art. 8, stk. 2, væ­
§§ 341 og 344, og retten vil endvidere f.eks.              re affattet på eller oversat til territorialsta­
kunne tillægge den omstændighed, at en                     tens sprog, og tilbagesendelse af erklæringer
stævning er forkyndt i udlandet uden over­                 må antages at kunne ske på samme sprog.
sættelse, betydning for en afgørelse efter §                   Ifølge bevisoptagelseskonventionens art. 4
354, stk. 7.                                               skal territorialstaten som udgangspunkt
   (Den noget strengere formulering af kra­                modtage anmodninger på eller oversættelse
vene i instruks for udenrigstjenesten, kap.                til sit eget sprog, engelsk eller fransk, og det
VIII, afsnit B 1 og C 2, synes principielt ikke            synes ifølge bemærkningerne forudsat, at til­
at have hjemmel i dansk ret. Derimod bør                   bagesendelse sker på samme sprog, jfr. actes
der ved forkyndelser formentlig gøres be­                  et documents 1968 IV p 206. Danmark vil
mærkning om modtagerens forståelse af do­                  ifølge en i medfør af art. 4, stk. 2 og 4, afgi­
kumentet).                                                 vet erklæring alene være forpligtet til at be­
                                                           svare retsanmodninger, der fremkommer på
8.3. Konventionernes og traktaternes                       dansk, norsk, svensk eller engelsk, og besva­
      krav m.v.                                            relsen kan alene kræves udformet på dansk.
Et dokument, der skal forkyndes i overens­                 Herefter kan alle ikke fransk-talende lande
stemmelse med territorialstatens almindeli­                nægte at modtage danske anmodninger på
ge interne regler eller på en særlig i anmod­              dette sprog, jfr. art. 33, hvorimod det kan
ningen angivet måde, skal ifølge den dansk­                forekomme noget tvivlsomt, om den danske
britiske konventions art. 3, stk. 3, være affat­           erklæring om tilbagesendelsen helt eller del­
tet på dennes sprog eller ledsaget af en over­             vis har samme retsvirkning for engelskspro­
sættelse hertil. Det samme gælder ifølge ci-               gede anmodninger, eller om den blot medfø­
vilproceskonventionens art. 3, medmindre                   rer, at andre lande ikke kan forvente noget
andet er aftalt, og ifølge forkyndelseskon­                sådant fra Danmark, medens det modsatte
ventionens art. 5, såfremt det kræves af terri­            fortsat er tilfældet, jfr. Bangert, Due og Phi­
torialstaten.                                              lip i NTfIR 1971 p 330. (Den sidste løsning
                                                           er formentlig den, der svarer bedst til prak­
   (For så vidt angår den dansk-britiske konvention hen­   sis). De enkelte landes stilling hertil vil frem­
ledes opmærksomheden på, at henvendelse til de øvrige      gå af tiltrædelseserklæringerne.
stater ikke altid kan ske på engelsk. En del lande har         Den nordiske retshjælpsoverenskomst gi­
endvidere afgivet udtrykkelige erklæringer om krav ef­
ter forkyndelseskonventionens art. 5).                      ver territorialstaten krav på udfærdigelse på
                                                            eller oversættelse til dansk, norsk eller
   Såkaldt forkyndelse »uden tvang« (jfr.                   svensk af anmodningen, dog således at doku­
pkt. 3.3.) skal dog ifølge Haagerkonventio-                 menter affattet på andre sprog kan forkyn­
nerne forsøges, selvom oversættelsen ikke fo­               des for den, der frivilligt modtager dem, eller
religger.                                                   såfremt den udførende myndighed i øvrigt
142                                                                                         JURISTEN 1986
           Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 25 of 29


finder det ubetænkeligt. Besvarelsen af an­                    De særlige problemer omkring flersproge­
modningen sker for så vidt angår forkyndel­ de territorialstater er udtrykkelig løst ved er­
ser altid på dansk, norsk eller svensk, me­ klæringer fra visse deltagerlande i den
dens dokumentation for bevisoptagelse også dansk-britiske konvention, og bevisoptagel-
kan udfærdiges på finsk eller islandsk. I dis­ seskonventionens art. 4, stk. 3, pålægger sta­
se tilfælde kan processtaten dog kræve over­ ter, som på grund af opdeling i sprogzoner
sættelse til dansk, norsk eller svensk.                     alene vil modtage henvendelser på et be­
                                                            stemt sprog i hver af disse, at afgive en er­
   Ifølge den dansk-tyske forenklingsaftale (bekendtgø­ klæring herom, jfr. Bangert, Due og Philip
relse nr. 15 af 29. januar 1932 (A)) og den dansk-østrig­ i NTfIR 1971 p 329. Civilproceskonventio-
ske overenskomst (bekendtgørelse nr. 84 af 17. august nerne lader den udførende myndigheds
1981 (C)) kan anmodningerne udfærdiges på processta­
tens sprog.                                                 sprog være afgørende. Forkyndelseskonven­
   Den dansk-tyske aftale giver ligesom den dansk-pof tionen synes at undgå en stillingtagen, jfr.
ske aftale (bekendtgørelse nr. 38 af 7. februar 1933 (A)) actes et documents 1964 III p 222f, og Dan­
yderligere mulighed for uoversat fremsendelse af doku­ mark har indgået en særlig aftale med Belgi­
menter, der skal forkyndes, (og i relation til Polen også en, hvorefter dokumenter dertil kan frem­
af anmodninger) således at disse oversættes af territori­
alstaten på processtatens bekostning.                       sendes på dansk og oversættes på rekviren­
   På samme måde behandles begæringer fra Luxem­ tens bekostning, jfr. cirkulæreskrivelse af 24.
bourg ifølge bekendtgørelse nr. 20 af 25. januar 1912.      januar 1984 (U).
   Ifølge en aftale med Frankrig skal territorialstaten        Med henblik på sikring af, at oversættel­
foretage gratis oversættelse af dokumenter, der frem­
sendes ad diplomatisk vej i sager, hvor processtaten har serne har en acceptabel
                                                                                    kvalitet, har konven­
meddelt fri proces, jfr. bekendtgørelse nr. 167 af 20. tionerne fastsat regler om bekræftelse af de­
maj 1932 (A).                                               res rigtighed.
   Ifølge en aftale med Israel, jfr. bekendtgørelse nr. 100    Dette foretages ifølge civilproceskonven-
af 28. november 1967 (C), skal alle processtatens doku­
menter ledsages af en oversættelse til engelsk. (Om bevis­
                                                            tionerne af en diplomatisk eller konsulær re­
optagelse henvises nu til bevisoptagelseskonventionen). præsentant for processtaten eller af en auto­
                                                            riseret translatør i territorialstaten, ifølge
    Selvom en aftale ikke indeholder udtryk­ den dansk-britiske konvention af en konsu­
kelige bestemmelser om oversættelse af do­ lær repræsentant for processtaten og ifølge
kumenter, der modtages på et fremmed bevisoptagelseskonventionen af en diploma­
sprog, må det antages, at territorialstaten tisk eller konsulær repræsentant, en edsvoren
som udgangspunkt kan vælge at lade dette translatør eller en hvilken som helst anden
foretage, jfr. actes et documents 1968 IV p dertil kompetent person i en af staterne.
 109 og 206. Imidlertid modvirker noget så­                    I forkyndelseskonventionen er der ingen
dant en hurtig udførelse, og meget kunne ty­ udtrykkelige krav herom, og det afgørende
de på, at Haagerkonventionerne forpligter til må blive, at den anmodende myndighed la­
ikke at afvente oversættelse af dokumenter, der begæringen omfatte oversættelsen, jfr.
der skal forkyndes »frivilligt«, jfr. bl.a. actes herved udtrykket »bekræftet« i den nordiske
et documents 1964 III p 201 ff. (Territorial­ retshjælpsoverenskomst.
staten må altid have ret til at forlange klar­                 Den dansk-østrigske overenskomst tilla­
hed med hensyn til formålet, jfr. ovenfor un­ der oversættelse ved en translatør i proces-
der pkt. 3.5. og 5.3.). Ordlyden af den nordi­ staten, (og tilsvarende aftaler var indgået
ske retshjælpsoverenskomst tyder på det med Israel, Tyskland og Luxembourg, jfr.
samme, når territorialstaten ikke kan kræve nu forkyndelses- og beviskonventionerne).
oversættelse, hvorimod det må forekomme                        Danske translatøroversættelser bør legali­
særdeles tvivlsomt, om noget sådant følger seres i industriministeriet og derefter (indi­
 af den dansk-israelske aftale.                             rekte) i udenrigsministeriet.
JURISTEN 1986                                                                                        143
             Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 26 of 29
    Opmærksomheden henledes på, at visse lande, der           aftaler med Luxembourg eller Tyskland di­
 ikke er medlemmer af konventionerne, kræver oversæt­         rekte til domstolene, synes bestemmelserne
 telser foretaget af derværende translatører. I nogle til­
 fælde kan det blive nødvendigt først at tilvejebringe en     om oversættelse i bekendtgørelse nr. 167 af
 legaliseret oversættelse til et af hovedsprogene. (Sådan­    20. maj 1932 analogt anvendelige, således
 ne sager bør drøftes med udenrigsministeriet, jfr. A. S.     at samme fremgangsmåde skal anvendes.
 Madden og P. Zerman i Adv. 1981 p 121).                         Bestemmelsen i bekendtgørelsen af 1932
                                                              om, at de efter civilproceskonventionerne
   8.4. Forkyndelse i Danmark                                 fornødne oversættelser af udenlandske doku­
   Som følge af det ovenfor under pkt. 3.1. om                menter tilvejebringes på rekvirentens be­
  hjemmelen til forkyndelse af udenlandske                    kostning, må fortolkes indskrænkende, så
  dokumenter i Danmark anførte reguleres                      den i mangel af forudgående samtykke alene
  dette ikke umiddelbart af retsplejelovens §                 benyttes, hvor der i øvrigt er hjemmel for
   149. Den administrative praksis synes imid­                en sådan omkostningsfordeling, det vil sige
  lertid udformet på en måde, som inden for                  i relation til Luxembourg, Polen og Vesttys­
  konventionernes spillerum tilgodeser hensy­                 kland, jfr. ovenfor under pkt. 8.3. og neden­
  nene bag § 149, for så vidt de også gør sig                for under pkt. 9.1.
  gældende i disse sager.                                       Retsanmodninger fra lande, der ikke har
     Selvom der ikke er afgivet udtrykkelige                 tiltrådt konventionerne, vil i praksis blive be­
  erklæringer herom i relation til forkyndelses­             handlet på nogenlunde samme måde, jfr.
  konventionen, vil uoversatte dokumenter, så­               herved FOB 1977 p 455 og 1978 p 58.
  ledes som det følger umiddelbart af civilpro­                 I det omfang, hvori der kræves oversættel­
  ceskonventionerne og bekendtgørelse nr. 167                se, vil kravene om udfærdigelse og bekræf­
  af 20. maj 1932, normalt alene blive søgt for­             telse heraf blive fastholdt, og oversættelser,
 kyndt »uden tvang« som hjemlet ved Haa-                     der er behæftet med væsentlige mangler, vil
 gerkonventionerne, jfr. ovenfor under pkt.                  ikke blive godtaget.
 3.3. og Practical Handbook p 52. Reglerne
 modificeres dog af den nordiske retshjælps­                  8.5. Bevisoptagelse i Danmark
 overenskomst, jfr. ovenfor under pkt. 8.3.,                  I overensstemmelse med retsplejelovens §
 samt muligvis af den dansk-israelske over­                   347 må det antages, at § 149 kan fraviges
 enskomst.                                                    ved traktat, såfremt dette ikke vil stride mod
     Justitsministeriet vil sædvanligvis først                grundlæggende danske retsprincipper.
 forsøge frivillig forkyndelse af de uoversatte                  Som det vil fremgå ovenfor under pkt.
 dokumenter og derefter om fornødent retur­                   8.3., er kravet om translatøroversættelse mo­
 nere dem med anmodning om oversættelse.                      dificeret ved visse traktater, hvorimod retten
 Denne metode, der på grund af det danske                    ikke kan antages at være forpligtet til at
 forkyndelsessystems hurtighed synes i over­                 skaffe sig et sådant kendskab til det fremme­
 ensstemmelse med forkyndelseskonventio­                     de sprog, der er benyttet med hjemmel i
nens ånd, kan dog ikke benyttes, såfremt der                 traktaten, at anmodningen kan efterkommes
 er anmodet om forkyndelse på en særlig må­                  uden oversættelse. En sådan må om fornø­
de, jfr. art. 5, stk. 2, jfr. stk. 1, litra b, hvor­         dent - normalt efter drøftelse med justitsmi­
imod det under hensyn til bestemmelsens                      nisteriet - fremskaffes ex officio.
formulering ikke kan kræves, at der på for­                     Afhøring af vidner vil i overensstemmelse
mularen er anmodet om overlevering uden                      med § 149, stk. 1,3. pkt., kunne ske på et
tvang.                                                       fremmed sprog, og dokumenter vil kunne
    Fremkommer anmodninger med hjemmel                       fremlægges med hjemmel i stk. 2, 2. pkt.,
i forkyndelseskonventionen i medfør af den­                  men såvel tilførsler til retsbogen som erklæ­
nes art. 9, (jfr. pkt. 7.3.), eller de bilaterale            ringer m.v. fra retten bør foreligge på dansk.
144                                                                                         JURISTEN 1986
            Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 27 of 29



   Udenfor traktaternes område vil justits­ lem de deltagende lande i beneficierede sager kun kræ­
                                                                         af den sidstnævnte type. I øvrigt
ministeriet efter praksis som udgangspunkt ves refusion af udgifter
                                                 er deltagerlandene, som det blandt andet fremgår af
videresende anmodninger, der er formuleret deres erklæringer - eventuelt under forbehold af gensi­
på et skandinavisk sprog eller på et af hoved­ dighed - tilbageholdende med at kræve refusion.
sprogene. I disse tilfælde må anmodningerne
tilbagesendes, såfremt de ikke kan imøde­ 9.2. Bevisoptagelse
kommes på dette grundlag, idet det af hen­ I overensstemmelse med retsplejelovens §
syn til omkostningerne må overlades til re­ 311 påhviler omkostningerne ved bevisopta­
kvirenten at sørge for oversættelse. Denne gelse i udlandet til brug for en dansk retssag
bør i så fald være underskrevet af den anmo­ den interesserede part. Der kan ifølge § 342,
dende myndighed eller bekræftet af en trans­ 2. pkt. afkræves ham sikkerhedsstillelse for
latør (eller eventuelt en konsulær repræsen­ disse omkostninger (i praksis navnlig for ud­
tant).                                           gifterne ved en folkeretligt fornøden over­
                                                 sættelse og legalisering af anmodningen, ter­
9. Bemærkninger vedrørende                       ritorialstatens refusionskrav og omkostnin­
      omkostningerne                             gerne ved en eventuel oversættelse af resul­
9.1. Forkyndelse                                 taterne af bevisoptagelse, jfr. § 149), men
De krav, der folkeretligt stilles til dokumen­ ikke for modpartens udgifter på grund af be-
ter, som forkyndes i udlandet, opfyldes nor­ visoptagelsen, jfr. UfR 1975, 666V og
malt af processtaten, men kan ved hjemmel 1979.6960.
i visse aftaler opfyldes af territorialstaten på     Territorialstaten kan afkræve den begæ­
processtatens bekostning, jfr. ovenfor under rende myndighed udgifter ved oversættelser,
pkt. 8.                                          der med hjemmel i en generel eller konkret
    Efter dansk ret vil det normalt påhvile re­ aftale er foretaget for processtatens regning.
kvirenten at lade dokumentet oversætte, Herom henvises til pkt. 8.3., bevisoptagelses-
mangfoldiggøre og legalisere mv., jfr. herved konventionens art. 4, stk. 3, og den nordiske
retsplejelovens § 311, bekendtgørelse nr. 256 retshjælpsoverenskomsts art. 4, stk. 2.
af 20. juni 1972 om forkyndelse, § 7 og ju­          For så vidt angår udførelsen af anmodnin­
stitsministeriets cirkulæreskrivelse af 24. ja­ gen hjemler alle konventionerne dækning af
 nuar 1984 (V).                                  udgifter til sagkyndige vidner - herunder
    En dansk rekvirents hæftelse for sådanne syns- og skønsmænd samt tolke - til gennem-
omkostninger, der folkeretligt påhviler pro­ tvingelse af vidnepligten og til efterkommel­
 cesstaten, må som principielt udgangspunkt se af begæringer om en særlig fremgangsmå­
 være uafhængig af, om de umiddelbart læg­ de. Almindelig vidnegodtgørelse, (jfr. rets­
 ges ud af territorialstaten.                     plejelovens § 188) kan kræves dækket ifølge
    I danske retssager afholdes de egentlige den dansk-britiske konvention og civilproces-
 forkyndelsesomkostninger derimod af stats­ konventionerne, men ikke ifølge beviskon-
 kassen, jfr. princippet i retsplejelovens § ventionens hovedregel.
 165, stk. 2. Der kan indenfor konventioner­
 nes område alene blive tale om refusion til        Dersom en stat på grund af et forfatningsmæssigt be­
 territorialstaten af dens omkostninger til de    hov herfor i medfør af beviskonventionens art. 26 rejser
                                                       om refusion af udgifterne til forkyndelse af vidne­
 medvirkende embedsmænd eller til iagtta­ krav    indkaldelser, almindelige vidnegodtgørelser og omkost­
 gelse af særlige formkrav, der stilledes ved ninger vedrørende retsbogsudskrifter, udsætter den sig
 anmodningen.                                     for en massiv gengældelse fra alle de andre stater.
  Såfremt civilproceskonventionens formkrav er over­       Denne konvention tager derimod lige som
holdt, kan der (uanset en eventuel senere ratifikation
af forkyndelseskonventionen, jfr. dennes art. 23) mel-   den dansk-britiske højde for »common law«-
 IIIRTSTFN 1Q86                                                                                      145
         Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 28 of 29
 landenes særlige regler ved at hjemle refu-     9.3. Visse særaftaler
 sion af vederlag til en af territorialstatens   Aftaler, der begrænser territorialstatens
 myndigheder udpeget commissioner, i bevis-      krav på omkostningsrefusion, er indgået med
 konventionens tilfælde dog kun såfremt an-      de nordiske lande, Frankrig, Luxembourg,
 modningen er fastholdt efter underretning       Vesttyskland og Østrig.
 om de omtrentlige omkostninger.
    Deltagerne i civilproceskonventionerne       10. Afslutning
 kan ved begæringer i medfør heraf kun kræ-      Som det vil være praktikere bekendt, er den
ve refusion af udbetalinger til vidner m.v.      danske juridiske litteratur særdeles kortfat-
samt af udgifter ved en særlig fremgangsmå-      tet i sin omtale af de internationale proces­
de.                                              skridt. Dette skyldes formentlig navnlig, at
    Ved bevisoptagelse i Danmark skal der        de enkelte problemer ofte må ses i både en
som udgangspunkt betales retsafgift efter        folkeretlig og en processuel sammenhæng.
retsafgiftslovens § 14, men i medfør af lo­         I det forudgående har jeg søgt at fremdra­
vens § 68 kan justitsministeriet fravige dette   ge, systematisere og besvare nogle af emnets
ved traktatbestemmelser eller i øvrigt under     mere iøjnefaldende spørgsmål.
forudsætning af gensidighed.                        Tilbage står imidlertid, at en autoritativ be-
   Opstår der et praktisk behov for oversæt-     handling af disse problemer bliver stadig mere
telse af en anmodning, som med traktat-          påkrævet, efterhånden som betydningen af
hjemmel er fremsendt hertil på et fremmed        det internationale samkvem og dermed også
sprog, må omkostningerne herved udredes af       de internationale processkridt vokser,
statskassen.                                        Emnet fortjener større opmærksomhed i
                                                 fremtiden.




                                                                                  i




146                                                                             JURISTEN 1986
 Case 1:20-cv-03833-JPC Document 52-4 Filed 08/13/21 Page 29 of 29




I, Lene Tonnesen, hereby certify that the attached document, translated from Danish to English,
to the best of my knowledge and belief, is a true, accurate, and complete translation of an extract
of the following document:


        International forkyndelse og bevisoptagelse i almindelige borgerlige retssager (extract
        from p. 134, middle of first column)


9 August 2021



    *
             m     }        *

                 NN'




Gorrissen Federspiel
